Case 8:20-bk-10936-ES       Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19              Desc
                            Main Document    Page 1 of 121



  1   Prepared By:
      Michael Jones, CA Bar No. 271574
  2   M. Jones & Associates, PC
      505 North Tustin Ave, Suite 105
  3   Santa Ana, CA 92705
      Telephone: (714) 795-2346
  4   Facsimile: (888) 341-5213
      Email: mike@MJonesOC.com
  5   Attorneys for Debtor

  6
                              UNITED STATES BANKRUPTCY COURT
  7                            CENTRAL DISTRICT OF CALIFORNIA
                                     SANTA ANA DIVISION
  8

  9
      In Re:                                         In Chapter 11 Proceedings
 10
      VANTAGE POINT APPAREL
      SOFTWARE, INC.                                 Case No. 8:20-BK-10936-ES
 11

 12

 13            Debtor and Debtor-in-Possession.       SECOND AMENDED SUBCHAPTER
                                                      V CHAPTER 11 PLAN OF
 14
                                                      REORGANIZATION DATED
                                                      JANUARY 25, 2021
 15

 16
                                                  Disclosure Statement Hearing
 17
                                                  Date: 3/11/2020
                                                  Time: 10:30 AM
 18
                                                  Crtrm: 5A
 19
                                                  Plan Confirmation Hearing
 20
                                                  Date: May 20, 2021
                                                  Time: 10:30 AM
 21
                                                  Crtrm: 5A
 22                                               (Note: Due to Covid-19 restrictions, the hearing may
                                                  be conducted entirely by video or telephone. Parties
 23                                               are encouraged to check with the Court to see how the
                                                  hearing will be conducted)
 24

                                   __________________________
                SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                             Page- 1
Case 8:20-bk-10936-ES             Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                                             Desc
                                  Main Document    Page 2 of 121



  1

  2                                                  TABLE OF CONTENTS

  3
      I. INTRODUCTION.................................................................................................... 5
  4            A.      PURPOSE OF THIS DOCUMENT .................................................................... 5
  5            B.      THE EFFECTIVE DATE OF THE PLAN ............................................................. 6
               C.      DEADLINES FOR VOTING AND OBJECTING; DATE OF PLAN CONFIRMATION
  6                    HEARING ................................................................................................... 6
                        1.        Time and Place of the Confirmation Hearing ........................................ 7
  7
                        2.        Deadline for Voting For or Against the Plan.......................................... 7
  8                     3.        Deadline for Objecting to the Confirmation of the Plan ......................... 7
                        4.        Identity of Person to Contact for More Information Regarding the Plan 7
  9
               D.      DISCLAIMER .............................................................................................. 8
 10
      II. BACKGROUND ..................................................................................................... 8
 11            A.      DESCRIPTION AND HISTORY OF THE DEBTOR................................................ 8
 12            B.      PRINCIPALS/AFFILIATES OF THE DEBTOR ................................................... 10
               C.      MANAGEMENT OF THE DEBTOR BEFORE AND AFTER THE BANKRUPTCY ........ 10
 13
               D.      EVENTS LEADING TO CHAPTER 11 FILING .................................................. 10
 14            E.      SIGNIFICANT EVENTS ............................................................................... 10
                        1.        Bankruptcy Proceedings ..................................................................... 10
 15
                        2.        Other Legal Proceedings .................................................................... 12
 16                     3.        Actual and Projected Recovery of Preferential or Fraudulent Transfers12
                        4.        Procedures Implemented to Resolve Financial Problems .................. 12
 17
                        5.        Current Financial Conditions............................................................... 12
 18
      III. SUMMARY OF THE PLAN OF REORGANIZATION .......................................... 13
 19            A.      WHAT CREDITORS AND INTEREST HOLDERS WILL RECEIVE UNDER THE PROPOSED
                       PLAN ...................................................................................................... 13
 20
               B.      UNCLASSIFIED CLAIMS ............................................................................. 13
 21                     1.        Administrative Expenses..................................................................... 14
                        2.        Priority Claims Consisting of Taxes and Debts Owed to Governmental
 22                               Units .................................................................................................... 16

 23            C.      CLASSIFIED CLAIMS AND INTERESTS ......................................................... 19
                        1.        Classes of Secured Claims .............................................................. 19
 24

                                       __________________________
                    SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                                 Page- 2
Case 8:20-bk-10936-ES          Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                                             Desc
                               Main Document    Page 3 of 121



  1                  2.        Classes of Interest Holders.............................................................. 21
                     3.        Classes of Interested Parties Without Claims ................................ 21
  2
                     4.        Classes of General Unsecured Claims ........................................... 22
  3          D.     MEANS OF EFFECTUATING THE PLAN ......................................................... 25
                     1.        Funding for the Plan............................................................................ 25
  4
                     2.        Post-Confirmation Management ......................................................... 29
  5                  3.        Disbursing Agent................................................................................. 30
             E.     RISK FACTORS ........................................................................................ 30
  6
             F.     OTHER PROVISIONS OF THE PLAN ............................................................. 32
  7                  1.        Executory and Unexpired Leases ....................................................... 32

  8                  2.        Protection of Creditors and Remedies in the Event Payments are Not
                               Made ................................................................................................... 32
  9                  3.        Changes in Rates Subject to Regulatory Approval ............................. 34
                     4.        Retention of Jurisdiction...................................................................... 34
 10
                     5.        Termination of Obligations in the event of Unprocessed Payments ... 34
 11                  6.        Settlement or Retention of Claims and Interests ................................ 35
             G.     TAX CONSEQUENCES OF PLAN.................................................................. 36
 12
      IV. CONFIRMATION REQUIREMENTS AND PROCEDURES................................. 36
 13
             A.     WHO MAY VOTE OR OBJECT ..................................................................... 37
 14                  1.        Who May Object to Confirmation of the Plan ...................................... 37
                     2.        Who May Vote to Accept/Reject the Plan ........................................... 37
 15
                     3.        Who is Not Entitled to Vote ................................................................. 39
 16                  4.        Who Can Vote in More Than One Class............................................. 39
                     5.        Use of Votes to Confirm the Plan........................................................ 40
 17
                     6.        Votes Necessary for a Class to Accept the Plan ................................ 40
 18                  7.        Treatment of Non-Accepting Classes ................................................. 41
                     8.        Request for Confirmation Despite Non-acceptance by Impaired Class(es)
 19
                               ............................................................................................................ 41
 20          B.     LIQUIDATION ANALYSIS ............................................................................. 41
             C.     FEASIBILITY ............................................................................................. 42
 21
      V. EFFECTS OF CONFIRMATION OF PLAN ......................................................... 47
 22
             A.     DISCHARGE ............................................................................................. 47
 23          B.     REVESTING OF PROPERTY IN THE DEBTOR ................................................. 47
             C.     MODIFICATION OF PLAN ............................................................................ 47
 24

                                     __________________________
                  SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                               Page- 3
Case 8:20-bk-10936-ES       Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                                  Desc
                            Main Document    Page 4 of 121



  1        D.     POST-CONFIRMATION STATUS REPORT ..................................................... 48
           E.     POST-CONFIRMATION CONVERSION/DISMISSAL.......................................... 48
  2
           F.     FINAL DECREE ......................................................................................... 49
  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

                                   __________________________
                SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                             Page- 4
Case 8:20-bk-10936-ES        Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                  Desc
                             Main Document    Page 5 of 121



  1   I.     Introduction
  2          On 3/16/2020 (the "Petition Date"), Vantage Point Apparel Software, Inc. (“the Debtor” or

  3   “the Proponent”) filed a voluntary petition under Chapter 11 of Title 11 of the United States Code and

  4   has elected to proceed under Subchapter V of Chapter 11. The debtor creates and maintains

  5   software for use in the apparel industry. The Debtor continues as debtor-in-possession pursuant to

  6   Bankruptcy Code §§ 1107 and 1108 of the Bankruptcy Code.

  7          Chapter 11 allows the Debtor, and under some circumstances, creditors and other parties

  8   in interest, to propose a plan of reorganization (“Plan”). The Plan may provide for the Debtor to

  9   reorganize by continuing to operate, to liquidate by selling assets of the estate, or a combination

 10   of both. The Debtor is the party proposing the Plan as set forth in this document you are reading;

 11   Subchapter V of Chapter 11 of Bankruptcy Code does not require a separate disclosure statement

 12   related to the Plan and therefore a separate disclosure statement has not been prepared.

 13          This is a reorganization plan. In other words, the Proponent seeks to accomplish

 14   payments under the Plan by restructuring the financial affairs of the Debtor and paying the

 15   creditors with post-petition earnings derived from revenue earned by the Debtor.

 16
             A.     Purpose of This Document
 17
             This Chapter 11 Plan incorporates critical information relating to the Plan, including the
 18
      effect of the plan on the various interested parties hereto (e.g., treatment of claims and
 19
      collateral), and explains the process the Court follows in determining whether or not to confirm
 20
      the Plan.
 21
           READ THIS DOCUMENT CAREFULLY IF YOU WANT TO KNOW ABOUT:
 22
              (1)    WHO CAN VOTE OR OBJECT,
 23
              (2)    WHAT THE TREATMENT OF YOUR CLAIM IS (i.e., what your claim
 24

                                     __________________________
                  SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                               Page- 5
Case 8:20-bk-10936-ES       Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                   Desc
                            Main Document    Page 6 of 121



  1
          will receive if the Plan is confirmed), AND HOW THIS TREATMENT
  2       COMPARES TO WHAT YOUR CLAIM WOULD RECEIVE IN CHAPTER 7

  3       LIQUIDATION,
              (3)    THE HISTORY OF THE DEBTOR AND SIGNIFICANT EVENTS
  4
          DURING THE BANKRUPTCY,
  5
              (4)    WHAT THINGS THE COURT WILL LOOK AT TO DECIDE
  6       WHETHER OR NOT TO CONFIRM THE PLAN,
  7           (5)    WHAT IS THE EFFECT OF CONFIRMATION, AND

  8           (6)    WHETHER THIS PLAN IS FEASIBLE.

  9
             This document cannot tell you everything about your rights. You should consider
 10
      consulting your own lawyer to obtain specific advice regarding your treatment in this Plan. Be
 11
      sure to read the Plan carefully as your rights may be affected.
 12

 13

 14          B.     The Effective Date of the Plan

 15          The Effective Date of the plan is the first day of the first full month that is at least 15 days

 16   following the entry of the confirmation order confirming this Chapter 11 Plan.

 17
             C.     Deadlines for Voting and Objecting; Date of Plan Confirmation
 18                 Hearing
 19          THE COURT HAS NOT YET CONFIRMED THE PLAN DESCRIBED HEREIN. IN

 20   OTHER WORDS, THE TERMS OF THE PLAN ARE NOT YET BINDING ON ANYONE.

 21   HOWEVER, IF THE COURT LATER CONFIRMS THE PLAN, THEN THE PLAN WILL BE

 22   BINDING ON THE DEBTOR AND ON ALL CREDITORS AND INTEREST HOLDERS IN

 23   THIS CASE.

 24

                                     __________________________
                  SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                               Page- 6
Case 8:20-bk-10936-ES       Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                   Desc
                            Main Document    Page 7 of 121



  1                  1.      Time and Place of the Confirmation Hearing

  2          The hearing where the Court will determine whether or not to confirm the Plan will take

  3   place before the Honorable Erithe Smith in Courtroom of the U.S. Bankruptcy Court located at

  4   411 W Fourth Street, Santa Ana, CA 92701 on TBD at TBD.

  5
                     2.      Deadline for Voting For or Against the Plan
  6
             If you are entitled to vote, it is in your best interest to timely vote on the enclosed ballot
  7
      and return it to Michael Jones of M. Jones & Associates, PC, through his email at
  8
      mike@MJonesOC.com and his fax number 888-341-5213. Your ballot must be received by
  9
      TBD or it will not be counted.
 10

 11                  3.      Deadline for Objecting to the Confirmation of the Plan
 12          Objections to the confirmation of the Plan must be filed with the Court and served upon

 13   Debtor's counsel and all other parties required by local Court rule by TBD.

 14

 15
                     4.    Identity of Person to Contact for More Information Regarding
 16
                     the Plan
 17          Any interested party desiring further information about the Plan should contact Debtor's
 18   counsel, Michael Jones, whose contact information is provided in detail in Para. 2 above. His
 19   telephone number also is 714-795-2346.
 20

 21          The mailing address for Debtor's counsel is below:
 22                                      M. Jones and Associates, PC
                                             Attn. Michael Jones
 23                                      505 N Tustin Ave, Ste 105
                                            Santa Ana, CA 92705
 24

                                   __________________________
                SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                             Page- 7
Case 8:20-bk-10936-ES        Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                Desc
                             Main Document    Page 8 of 121



  1           D.     Disclaimer

  2           The financial data relied upon in formulating the Plan is based on Debtor's MOR reports

  3   filed each month on the Court docket and Debtor's Post-Petition Statement of Income and

  4   Expenses which is attached hereto as Exhibit A.

  5           The information contained in this Chapter 11 Plan has not been audited or reviewed by an

  6   independent accountant and the Debtor is unable to warrant or represent that such information

  7   (financial or otherwise) is without any inaccuracies. The Debtor believes that the Debtor has

  8   made reasonable efforts, under the circumstances, to present fairly and accurately, such

  9   information and that to the best of their respective knowledge, everything stated herein is true.

 10           The Court has not yet determined whether or not the Plan is confirmable and makes no

 11   recommendation as to whether or not you should support or oppose the Plan.

 12
      II.     Background
 13

 14           A.     Description and History of the Debtor

              In July of 2003, the Debtor was formed through incorporation here in the State of
 15
      California. The only shareholder and principle of the debtor has always been Mr. Lonnie Tee.
 16
            Aside from being the only shareholder and principle of the debtor, Mr. Tee is also a debtor
 17
      in his own personal Chapter 13 bankruptcy case—In re Lonnie M Tee, United States Bankruptcy
 18
      Court for the Central District of California, Case Number 8:19-bk-14950-ES. He is currently
 19
      performing under the terms of the confirmed Chapter 13 Plan in his personal case. His Chapter
 20
      13 case is currently funded by his income from the Debtor, Vantage Point, as well as Social
 21
      Security income he recieves. While the Vantage Point plan is underway, Mr. Tee and his wife
 22
      will both be receiving Social Security income in the combined amount of approximately $5,000
 23

 24

                                      __________________________
                   SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                                Page- 8
Case 8:20-bk-10936-ES        Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                 Desc
                             Main Document    Page 9 of 121



  1   per month to use toward his Chapter 13 obligations. A copy of his Chapter 13 Plan and the

  2   related confirmation order is attached to the disclosure statement as Exhibit H.

  3          The Debtor is a software company that creates software for use in the apparel industry.

  4   The debtor has developed a base software package that is used for wholesale sales and

  5   manufacturing of apparel. For each client of the Debtor, the base package is customized and

  6   tailored for their specific needs. The Debtor as four employees—Mr. Tee (who handles the

  7   administrative needs of the Debtor, sales, and system design), another employee that does system

  8   design and customer support, another that provides programming services, and another that does

  9   online training. The Debtor’s gross revenue has varied in the five years prior to its bankruptcy

 10   filing between a low of $620,000 in 2019 and a high of $840,000 in 2015; the average annual

 11   gross revenue over this five year period was $760,000.

 12          Many years ago, the Debtor began to get off track with its tax obligations – primarily

 13   payroll taxes, but some corporate income taxes. These tax obligations continued to grow, year

 14   after year, until it grew to more than $1 million. Finally, within the six months prior to the filing

 15   of the bankruptcy petition, the IRS began making increasingly threatening moves toward

 16   aggressively collecting the past due obligations.

 17          Meanwhile, the Debtor’s business was undergoing a transformation to accommodate the

 18   changing business reality of doing things through the internet and moving away from “stand-

 19   alone” computer systems. As the industry needs were changing, the Debtor needed to adapt its

 20   software and business practices to be more “online” and “cloud-based”. Revising its product

 21   offerings, the Debtor now offers its client base a choice between in-house servers or “cloud-

 22   based” systems.

 23          Regarding its own business model, the Debtor has now converted itself to an entirely

 24

                                    __________________________
                 SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                              Page- 9
Case 8:20-bk-10936-ES         Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                    Desc
                              Main Document    Page 10 of 121



  1   “cloud-based” business. Previous office spaces have been vacated and now all of its employees

  2   are working from home offices through “tele-commuting”. As such, the Debtor holds no interest

  3   whatsoever in real estate and very little in way of tangible assets.

  4            Currently, the Debtor has transformed itself into running much more “lean”, and should

  5   be able to produce enough profits to pay its required tax liabilities over no more than a 60 month

  6   period. Additional creditors will be paid as much as possible and surely significantly more than

  7   they would be paid in a Chapter 7 case.

  8
               B.     Principals/Affiliates of the Debtor
  9
          Lonnie Tee is the only principle of the Debtor. He is the sole shareholder and director of the
 10
      Debtor.
 11

 12
               C.     Management of the Debtor Before and After the Bankruptcy
 13            Lonnie Tee handles the management needs of the Debtor.
 14

 15            D.     Events Leading to Chapter 11 Filing

               The events leading to the filing of the Chapter 11 case are incorporated into the narrative
 16
      above.
 17

 18
               E.     Significant Events
 19
                       1.      Bankruptcy Proceedings
 20
               The following is a chronological list of significant events that have occurred during this
 21
      case:
 22

 23                    Date                            Event

 24                          March 17, 2020          Chapter 11 voluntary petition filed

                                       __________________________
                    SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                                Page- 10
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19             Desc
                        Main Document    Page 11 of 121



  1                    March 18, 2020      Deadline to File Proof of Claim established as
                                            5/26/2020
  2
                       March 19, 2020      Notice of Deadline to File Proof of Claim served on
  3                                         entire mailing matrix by BNC

  4                    March 31, 2020      Notice of Setting Insider Compensation authorizing
                                            Lonnie Tee's compensation filed in the case
  5
                       March 31, 2020      The IRS files its claim in the case ($106k secured;
  6                                         $446k priority; $911k general unsecured)

  7                    April 8, 2020       Motion to employ debtor's counsel filed; the motion
                                            is granted
  8
                       April 8, 2020       The 341 creditor meeting is conducted; no creditors
  9                                         participated

 10                    April 29, 2020      The Franchise Tax Board files its claim in the case
                                            ($2.7k priority; <$1k general unsecured)
 11
                       August 26, 2020     The IRS amends its claim in the case ($106k
                                            secured; $453k priority; $911k general unsecured)
 12
                       May 5, 2020         Ap City View files a claim in the case ($12k)
 13
                       May 12, 2020        A Status Conference is held in the case and a
 14                                         deadline to file a Plan and Disclosure Statement is
                                            set as August 14, 2020
 15
                       July 23, 2020       A Status Conference is held in the case and a
 16                                         deadline to file a Plan and Disclosure Statement is
                                            extended to October 15, 2020
 17
                       September 3, 2020   A Status Conference is held in the case and the
 18                                         Debtor is given a deadline of October 15, 2020 to
                                            file a disclosure statement and plan.
 19
                       October 14, 2020    The Debtor files a proposed Chapter 11 Plan and
 20                                         Disclosure Statement

 21                    November 27, 2020   The Subchapter V Trustee files an objection to the
                                            Debtor's proposed Disclosure Statement
 22
                       November 30, 2020   The United States Trustee files an objection to the
 23                                         Debtor's proposed Disclosure Statement

 24

                                __________________________
             SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                         Page- 11
Case 8:20-bk-10936-ES       Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                Desc
                            Main Document    Page 12 of 121



  1                        December 9, 2020        The Debtor withdraws its Chapter 11 Plan and
                                                    Disclosure Statement and advises it will submit a
  2                                                 revised plan that addresses the filed objections

  3                  2.      Other Legal Proceedings
  4          There are no relevant non-bankruptcy events involved in this proceeding.

  5

  6
                     3.    Actual and Projected Recovery of Preferential or Fraudulent
  7
                     Transfers
  8          The Debtor has done an analysis and does not believe that there are any preferential or
  9   fraudulent transfers to be pursued at this time.
 10

 11

 12                  4.      Procedures Implemented to Resolve Financial Problems

             The deal with the problems that led to the Debtor's filing, the Debtor now has a tax
 13
      professional working with it to ensure that it remains in compliance with its obligations. Also,
 14
      its payroll taxes are now being processed by a payroll service (e.g., ADP or Paychex) that does
 15
      all the returns timely and escrows payments to ensure they are timely.
 16

 17
                     5.      Current Financial Conditions
 18
             The Debtor has continued in operations since the filing of the Chapter 11 petition in
 19
      March 2020. Throughout the 2020 year, the Debtor’s sales began the year with over $50,000 a
 20
      month in income, and declined thereafter as a result of the COVID-19 pandemic. Income
 21
      continued to decline through June 2020 where it appears to have “bottomed out” with a very low
 22
      monthly income of $15,000. For December 2020, the last full month available at the time this
 23
      Chapter 11 Plan and Disclosure Statement is being prepared, the Debtor has income of slightly
 24

                                    __________________________
                 SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                             Page- 12
Case 8:20-bk-10936-ES         Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                Desc
                              Main Document    Page 13 of 121



  1   over $62,000. As shown in the graphic chart below, the receipts of the Debtor are now on an

  2   upward trend:

  3
                                    Historical Monthly 2020 Income
  4                    $70,000.00

                       $60,000.00
  5
                       $50,000.00
  6                    $40,000.00

                       $30,000.00
  7
                       $20,000.00
  8                    $10,000.00

                              $‐
  9

 10

 11

 12          The identity and fair market value of the estate’s assets are contained with Schedules A
 13   and B of the Debtor’s bankruptcy petition, which are included within Exhibit B. See also the
 14   Debtor’s financial history is set forth in Exhibit D.
 15

 16   III.   Summary of the Plan of Reorganization

 17          A.       What Creditors and Interest Holders will receive under the Proposed
                      Plan
 18
             As required by the Bankruptcy Code, the Plan classifies claims and interests in various
 19
      classes according to their right to priority. The Plan states whether each class of claims or
 20
      interests is impaired or unimpaired. The Plan provides the treatment each class will receive.
 21

 22          B.       Unclassified Claims

 23          Certain types of claims are not placed into voting classes; instead they are unclassified.

 24

                                     __________________________
                  SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                              Page- 13
Case 8:20-bk-10936-ES       Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                Desc
                            Main Document    Page 14 of 121



  1   They are not considered impaired and they do not vote on the Plan because they are

  2   automatically entitled to specific treatment provided for them in the Bankruptcy Code. As such,

  3   the Proponent has not placed the following claims in a class.

  4
                     1.      Administrative Expenses
  5
             Administrative expenses are claims for costs or expenses of administering the Debtor’s
  6
      Chapter 11 case which are allowed under Code section 507(a)(1). The Code requires that all
  7
      administrative claims be paid on the Effective Date of the Plan, unless a particular claimant
  8
      agrees to a different treatment.
  9
             The Court must rule on all professional fees listed below before the fees will be owed.
 10
      For all fees, except Clerk’s Office fees and U.S. Trustee’s fees, the professional in question must
 11
      file and serve a properly noticed fee application and the Court must rule on the application. Only
 12
      the amount of fees allowed by the Court will be owed and required to be paid under this Plan.
 13
             All of the Debtor’s § 507(a)(1) administrative claims and their treatment under the Plan
 14
      are listed below:
 15

 16
             Debtors' Counsel- M Jones & Associates, P.C.
 17
             NOTE: The estimated amount due to Debtor’s Counsel stated below is a good faith
 18
      estimation of the total fees to be incurred through confirmation of the Chapter 11 plan. The
 19
      actual amount could be more or less, and is subject to approval through a final fee application.
 20
             The Debtor is estimated to owe a total of $50,000 to the law firm of M Jones &
 21
      Associates, P.C., on the Effective Date that qualifies for treatment under 11 U.S.C. 507(a)(1) as
 22
      an administrative claim. The claim, in an amount to be proven by an approved fee application,
 23
      will be paid by monthly installments over the first 60 months of the plan, without interest,
 24

                                    __________________________
                 SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                             Page- 14
Case 8:20-bk-10936-ES       Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                 Desc
                            Main Document    Page 15 of 121



  1   provided that payments are made as provided herein. The total annual payments to be paid

  2   monthly over the term of the are as follows:

  3                                Year 1 of the Plan - $6,000, paid evenly at monthly intervals

  4                                Year 2 of the Plan - $6,000, paid evenly at monthly intervals

  5                                Year 3 of the Plan - $6,000, paid evenly at monthly intervals

  6                                Year 4 of the Plan - $15,000, paid evenly at monthly intervals

  7                                Year 5 of the Plan - $17,000, paid evenly at monthly intervals
  8

  9          If the Subchapter V Trustee administrative expenses are not paid in full at the time the
 10   fees are approved by the Court, Debtor’s payments of the Debtor’s Counsel administrative
 11   expenses will not begin until the Subchapter V Trustee fees have been paid.
 12

 13

 14          Subchapter V Trustee Expenses
 15          Subchapter V of Chapter 11 of the Bankruptcy Code provides that a Chapter 11 Trustee
 16   is appointed in the case with specific duties and obligations as set forth within the Subchapter V.
 17   The Chapter 11 Trustee is entitled to be paid for their services in the case, and payment will
 18   therefore be made by the Debtor as they are approved and authorized by the Court.
 19          In good faith, the Debtor anticipates that a Chapter 11 Trustee fee will not be more than
 20   $30,000.00 as of the Effective Date of the Plan. If the Debtor has sufficient funds on hand to pay
 21   these the approved fees at the time of their approval by the Court, payment will be made upon
 22   Court approval. However, if the Debtor does not have sufficient funds to pay the approved fees
 23   in full at the time they are approved by the Court, the Debtor will pay the obligation by monthly
 24

                                   __________________________
                SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                            Page- 15
Case 8:20-bk-10936-ES         Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19               Desc
                              Main Document    Page 16 of 121



  1   installments over no more than the first 36 months of the plan. The total annual payments to be

  2   paid monthly over the term of the are as follows:

  3                                  Year 1 of the Plan - $6,000, paid no less than $500 per month

  4                                  Year 2 of the Plan - $12,000, paid no less than $1000 per month

  5                                  Year 3 of the Plan - $12,000, paid no less than $1000 per month

  6

  7             In the event a payment is not made as provided, the balance remaining due at the time of

  8   the missed payment will accrue interest at 18% per annum (or the maximum rate legally

  9   permitted, whichever is less) until paid in full.

 10

 11

 12
                       2.   Priority Claims Consisting of Taxes and Debts Owed to
                       Governmental Units
 13
                Priority claims consisting of taxes and debts owed to governmental units are certain
 14
      unsecured taxes, custom duties, and penalties owing to federal, state, and local governmental
 15
      units involved in this proceeding are set forth by 11 U.S.C. § 507(a)(8). The Code requires that
 16
      each holder of a § 507(a)(8) priority claim receive the present value of such claim in deferred
 17
      cash payments, over a period not exceeding five years from the date of filing of the Order for
 18
      Relief.
 19
                Section 507(a)(8) also refers to property tax debt incurred before the commencement of
 20
      the case and last payable without penalty after one year before the petition date. 11 U.S.C.
 21
      507(a)(8)(B).
 22

 23

 24

                                      __________________________
                   SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                               Page- 16
Case 8:20-bk-10936-ES       Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                Desc
                            Main Document    Page 17 of 121



  1   Section 507(a)(8) Governmental Unit Tax Claims
  2

  3           All of the Debtor’s § 507(a)(8) priority claims and their treatment under the Plan are

  4   listed below. These claims may ultimately be wholly or partially disallowed through amendment

  5   of claim or an objection to claim. The total amount owed to governmental units entitled to

  6   priority treatment will be administered under the plan as follows:

  7

  8           Internal Revenue Service Claims

  9           The Debtor owes a total of $453,632.12 to the Internal Revenue Service that qualifies for

 10   treatment under 11 U.S.C. 507(a)(8) as a priority claim. The claim will be paid through monthly

 11   installments that escalate over the first 52 months following the Effective Date, and will be paid

 12   interest at the statutorily required rate. A complete amortization schedule that shows the amount

 13   of each payment is attached hereto in Exhibit F (the chart assumes an Effective Date of 6/1/2021

 14   and may need to be adjusted if the actual date differs).

 15           Payments 1 through 12 for the IRS §507(a)(8) claim are in the monthly installment

 16   amount of $6,000.60, which when combined with the IRS Class 2 payment on its secured claim,

 17   provides the IRS a total combined monthly payment of $8,008.78 through the first year of the

 18   plan.

 19           Payments 13 through 24 for the IRS §507(a)(8) claim are in the monthly installment

 20   amount of $7,291.60, which when combined with the IRS Class 2 payment on its secured claim,

 21   provides the IRS a monthly payment of approximately $9,300.78 through the second year of the

 22   plan.

 23           Payments 25 through 36 for the IRS §507(a)(8) claim are in the monthly installment

 24   amount of $10,416.60, which when combined with the IRS Class 2 payment on its secured

                                    __________________________
                 SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                             Page- 17
Case 8:20-bk-10936-ES           Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19           Desc
                                Main Document    Page 18 of 121



  1   claim, provides the IRS a monthly payment of approximately $12,426.78 through the third year

  2   of the plan.

  3           Payments 37 through 48 for the IRS §507(a)(8) claim are in the monthly installment

  4   amount of $14,166.60, which when combined with the IRS Class 2 payment on its secured

  5   claim, provides the IRS a monthly payment of approximately $16,177.78 through the fourth year

  6   of the plan.

  7           Payments 49 through 51 for the IRS §507(a)(8) claim are in the monthly installment

  8   amount of $16,060.60, which when combined with the IRS Class 2 payment on its secured

  9   claim, provides the IRS a monthly payment of approximately $18,072.78 at the beginning of the

 10   fifth year of the plan.

 11           One final payment for the IRS §507(a)(8) claim will be due in month 52 of the plan in the

 12   amount of $13,316.11 which will conclude the full payment of the IRS §507(a)(8) claim.

 13

 14           California Franchise Tax Board Claims

 15           The Debtor owes a total of $2,739.15 to the California Franchise Tax Board that qualifies

 16   for treatment under 11 U.S.C. 507(a)(8) as a priority claim. The claim will be paid through

 17   monthly installments of $56.75 for the first 54 months following the Effective Date, and will be

 18   paid interest at the statutorily required rate.

 19

 20           California Employment Development Department

 21           The Debtor scheduled a disputed obligation to the California Employment Development

 22   Department in the amount of $95,249.85 that, if an allowed claim, would qualify for treatment

 23   under 11 U.S.C. 507(a)(8) as a priority claim. The claim remains disputed because payment is

 24

                                    __________________________
                 SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                             Page- 18
Case 8:20-bk-10936-ES        Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                   Desc
                             Main Document    Page 19 of 121



  1   being made on this claim by the interest holder in this proceeding, Mr. Lonnie Tee, in his

  2   personal capacity. As such, while the claim remains disputed in this proceeding and is thus

  3   classified within Class 3, if the claim is ultimately allowed, it will be paid in full directly by Mr.

  4   Lonnie Tee through his personal confirmed Chapter 13 Plan that currently provides for its

  5   payment.

  6
              C.      Classified Claims and Interests
  7

  8                   1.      Classes of Secured Claims

              Secured claims are claims secured by liens on property of the estate.
  9

 10
              Class 1: Claims Secured on Property other than Real Property.
 11
              The Debtors will the treat the Class 1 Secured Claim on the terms set forth below:
 12

 13

 14   CLASS: 1
 15
      DESCRIPTION:
 16   Class Description: Secured claim of Internal Revenue Service
 17   Collateral description: all of Debtor's right, title and interest to property pursuant to 26 U.S.C.
      §6321 (hereinafter “the Debtor's Property”)
 18   Priority of security interest: first priority lien on the Debtor's Property

 19   Collateral value: $106,415.00
      Amount of secured claim as of 3/17/2020: $106,415.00
 20

 21   INSIDER: No

 22
      IMPAIRED: Yes
 23

 24

                                      __________________________
                   SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                               Page- 19
Case 8:20-bk-10936-ES         Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                 Desc
                              Main Document    Page 20 of 121



  1   TREATMENT:
             The amount of the allowed secured claim of Internal Revenue Service (hereinafter “IRS”)
  2
      secured by the first priority lien on the Debtor's Property shall be in the amount of $106,415.00
  3   (hereinafter the “IRS Secured Claim”), or such lessor amount as appropriate to account for
  4   payments or other reductions on the claim that may have otherwise been applied against the
      obligation.
  5
             The IRS Secured Claim shall be paid as follows: All tax lien documents relating to the
  6   indebtedness owing to IRS secured by the first priority lien on the Debtor's Property (the “IRS
  7   Secured Obligation”) and the security thereof (collectively, the “IRS first priority lien
      Documents”) shall remain in full force and effect in accordance with statutory and administrative
  8
      provisions (e.g., IRS regulations) except as provided herein. In the event of a conflict between
  9   the terms stated herein, and the IRS first priority lien Documents related to the parties, the terms
 10   herein shall control.
             The claim amount of $106,415.00 due on the IRS Secured Obligation will be paid over
 11
      60 months, at 5% interest per annum, with monthly intervals of one payment due per interval,
 12   beginning on first day of the first full month following the Effective Date, starting on the first
 13   day of the first full month following the Effective Date, and ending on 60th Payment, resulting in
      the claim being paid in full during the payment term. As such, the claim shall be paid as follows:
 14
                                      Pymt interval= monthly
 15                                   Pymnt amt/internal= $2,008.18
 16                                   Begin date= first day of the first full month following the Effective
                                      Date
 17
                                      End Date= 60th Payment
 18                                   Interest Rate % = 5.00%
 19                                   Total Payout % = 100.00%

 20
             A simple amortization table reflecting the terms of the claim, when fully amortized, is
 21
      attached hereto as Exhibit F.
 22          Once the Debtor has fully performed all the obligations under the Plan for treatment of
 23   the IRS Secured Claim, IRS shall release any and all liens it is holding against the Debtor's
      Property related to the IRS Secured Claim of IRS, as well as all other assets of the Reorganized
 24

                                    __________________________
                 SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                             Page- 20
Case 8:20-bk-10936-ES        Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                 Desc
                             Main Document    Page 21 of 121



  1   Debtor and IRS shall have no further claims against the Debtor and the Reorganized Debtor
      related under the IRS first priority lien Documents.
  2

  3

  4
                     2.      Classes of Interest Holders
  5
             Class 2: Interest Holders
  6
             Interest holders are the parties who hold ownership interest (i.e., equity interest) in the
  7
      Debtor. If the Debtor is a corporation, entities holding preferred or common stock in the Debtor
  8
      are interest holders. If the Debtor is a partnership, the interest holders include both general and
  9
      limited partners. If the Debtor is an individual, the Debtor is the interest holder.
 10
             In this proceeding, the Debtor is an corporation with only one shareholder— Mr. Lonnie
 11
      Tee. Therefore, Mr. Lonnie Tee is the interest holder.
 12

 13                  3.      Classes of Interested Parties Without Claims
 14

 15          Class 3: Disputed, Contingent, and Unliquidated Claims.

 16          THE BAR DATE FOR FILING A PROOF OF CLAIM IN THIS CASE WAS MAY 26,

 17   2020. A claim is deemed allowed if (1) it is scheduled on the Debtor's schedules and such claim

 18   is not scheduled as disputed, contingent, or unliquidated, and (2) no party in interest has objected

 19   to the claim. An interest is deemed allowed if it is scheduled and no party in interest has objected

 20   to the interest. Pursuant to 11 USC 1111(a), those claims or interests that were scheduled as

 21   disputed, contingent, or unliquidated by the Debtor in their petition and schedules are treated as

 22   unfiled claimed unless the creditor filed a claim in the case on or before the Claims Bar Date.

 23

 24

                                    __________________________
                 SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                             Page- 21
Case 8:20-bk-10936-ES        Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                  Desc
                             Main Document    Page 22 of 121



  1          Class 3 members do not have allowed claims in this bankruptcy proceeding.

  2   Accordingly, pursuant to Federal Rules of Bankruptcy Procedure Rule 3003(c)(2), those claims

  3   or interests that were scheduled as disputed, contingent, or unliquidated by the Debtor in their

  4   petition and schedules shall not be treated as a creditor for purposes of voting and distribution.

  5        Creditors and interest holders in Class 3, if any, are listed in Exhibit E, and are subject to

  6   having their debts and interests discharged under 11 USC 1141 without receiving any

  7   distribution under the Chapter 11 Plan.

  8        Parties in Class 3 may not seek any payment or engage in any collection activity

  9   whatsoever from the Debtor on their alleged debt for any reason whatsoever for a period of

 10   60 months following the Effective Date, conditioned upon the Debtor making payments as

 11   required under the terms of the Chapter 11 Plan. This restriction is to ensure that the Debtor

 12   is able to perform under the terms of the Chapter 11 Plan in funding 60 months of payments for

 13   the benefit of the allowed claims belonging to secured and unsecured creditors in the case,

 14   without having to defend against claims that were not filed in the Debtor's bankruptcy case.

 15
                     4.      Classes of General Unsecured Claims
 16

 17
             Class 4: General Unsecured Claims
 18
             General unsecured claims are unsecured claims not entitled to priority under Code
 19
      Section 507(a). Class 4 is impaired under the Plan. See Exhibit E for detailed information about
 20
      each general unsecured claim, including the Class 4 member’s identity and the amount of each
 21
      member’s claim.
 22
      //
 23
      //
 24

                                    __________________________
                 SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                             Page- 22
Case 8:20-bk-10936-ES         Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                    Desc
                              Main Document    Page 23 of 121



  1   TREATMENT FOR CLASS 4 MEMBERS
  2            This treatment allows Class 4 members to be paid a dividend of 2.9% of their allowed

  3   claims, with quarterly payments for 60 months following the Effective Date, in the escalating

  4   quarterly amounts as described herein after. Each class member will be paid on a pro rata basis

  5   together with all other members of Class 4. In other words, each Class 4 member will be

  6   distributed its share of the whole quarterly distribution in proportion to its share of the total of

  7   Class 4 claims.

  8            The Debtor will increase its quarterly payments to Class 4 members as the plan

  9   progresses and the Debtor’s projected sales increase from year to year as shown in the chart

 10   below:

 11

 12                Year of the Plan          Annual Distribution        Quarterly Distribution
                                              Amount to Class 4          Amount to Class 4
 13
                  Year 1 (Q1-Q4)                   $3,000                       $750
 14
                  Year 2 (Q5-Q8)                   $4,500                      $1,125
 15              Year 3 (Q9-Q12)                   $5,500                      $1,375
 16              Year 4 (Q13-Q16)                  $6,500                      $1,625
 17              Year 5 (Q17-Q20)                  $7,500                      $1,875

 18                                               ________

 19         TOTAL DISTRIBUTION                     $27,000

 20

 21   Incentive to Vote in Favor of Plan and Creation of Class 4 Incentive Fund:
 22            If this Chapter 11 Plan is not confirmed with the consent of the creditors pursuant to 11

 23   U.S.C. §1191(a), and confirmation is obtained under the provisions of 11 U.S.C. §1191(b), the

 24

                                     __________________________
                  SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                              Page- 23
Case 8:20-bk-10936-ES       Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                 Desc
                            Main Document    Page 24 of 121



  1   Chapter 11 Trustee will act as the payment conduit to distribute payments under the Plan. This

  2   will create an expense for the Debtor that can be avoided if the plan is confirmed as a “consent

  3   plan” pursuant to 11 U.S.C. §1191(a).

  4          Furthermore, the costs and expenses involved in obtaining confirmation under Section

  5   1191(b) (commonly known as “cram down” and discussed further infra) are avoided if the

  6   creditors consent to confirmation. This too will result in more funds being available for

  7   distribution to the general unsecured creditors.

  8          Accordingly, to encourage the Class 4 creditors to vote in favor of the plan, if and only if

  9   the Plan is confirmed under Section 1191(a) of Title 11 (i.e., with the consent of the creditors),

 10   all creditors within Class 4 will receive an additional payment as provided herein.

 11          In the event that the Plan is confirmed under Section 1191(a) of Title 11, the Debtor will

 12   create a distribution fund of $25,000 (referred to herein as “Class 4 Incentive Fund”) in year 5 of

 13   the plan. All Class 4 creditors will then receive an additional distribution from the Class 4

 14   Incentive Fund on a pro rata basis derived from the valuation of said creditor’s allowed claim as

 15   of the Effective Date. Distribution of the Class 4 Incentive Fund will be made to creditors as

 16   provided herein no later than 60 months following the Effective Date.

 17          These payments will ensure that the general unsecured creditors will receive no less than

 18   2.9% of the allowed claims. If the Plan is confirmed as a “consent plan” pursuant to 11 U.S.C.

 19   §1191(a), an additional $25,000 will be paid to the Class 4 creditors, providing them with 5.5%

 20   of their allowed claims.

 21

 22

 23

 24

                                    __________________________
                 SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                             Page- 24
Case 8:20-bk-10936-ES         Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19              Desc
                              Main Document    Page 25 of 121



  1           D.      Means of Effectuating the Plan

  2                    1.     Funding for the Plan
  3           The funding of the Plan will be accomplished through “available cash” on the Effective

  4   Date of the Plan and “future disposable income” obtained through the Debtor’s business

  5   activities.

  6           Because the COVID-19 situation has had such a dramatic impact on the financial affairs

  7   of businesses worldwide, including the Debtor, significant detail about the income of the Debtor

  8   is provided. The numbers provided herein are provided in rounded numbers. The income stated

  9   is through December 2020, the last Monthly Operating Report filed in the case. Projections are

 10   also provided for each of the five years of the Plan below.

 11           Historically, the Debtor’s sales have been in the high hundred-thousands, but less than a

 12   million dollars. Leading up to the filing of the petition, the Debtor’s annual income as shown on

 13   its annual 1120 Federal Tax filings was $829,000 in 2018 (the Debtor’s most recent year with a

 14   filed tax return), $804,000 in 2017, $707,000 in 2016, and $840,000 in 2015. The Debtor further

 15   advises that its annual income for 2019 was approximately $620,000.

 16           The chart below shows the Debtor’s annual income in the years leading up to the Chapter

 17   11 bankruptcy filing:

 18   //

 19   //

 20   //

 21   //

 22   //

 23   //

 24

                                       __________________________
                    SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                                Page- 25
Case 8:20-bk-10936-ES           Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19            Desc
                                Main Document    Page 26 of 121



  1
                                              Annual Income
  2                $900,000.00
                   $800,000.00
  3
                   $700,000.00

  4                $600,000.00
                   $500,000.00
  5                $400,000.00
                   $300,000.00
  6
                   $200,000.00
  7                $100,000.00
                           $‐
  8                                  2015      2016        2017        2018        2019

  9

 10
             For the 2019 fiscal year, the Debtor’s sales were $200,000 less than the prior year. The
 11
      Debtor had come to the realization that in order for the Debtor to maximize its competitive edge
 12
      in its marketspace, it needed to innovate its product offerings. As such, the Debtor reallocated
 13
      much of its sales staff to Research and Development throughout 2019. As expected, the sales
 14
      were reduced, but the new product line was largely developed and has only recently come online
 15
      with the Debtor. On top of this, the 2019 year impacted the Debtor’s customers that were
 16
      exporting from China due to tariffs that went into effect from the “trade war” with China. The
 17
      Debtor advises that but for the COVID-19 pandemic, 2020 would have been more in line with
 18
      the previous years of more than $800,000 in annual income.
 19
             For 2020, the Debtor’s sales began the year with over $50,000 a month in income, and
 20
      declined thereafter as a result of the COVID-19 pandemic. Income continued to decline through
 21
      June 2020 where it appears to have “bottomed out” with a very low monthly income of $15,000.
 22
      For December 2020, the last full month available at the time this Chapter 11 Plan and Disclosure
 23

 24

                                   __________________________
                SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                            Page- 26
Case 8:20-bk-10936-ES       Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19               Desc
                            Main Document    Page 27 of 121



  1   Statement is being prepared, the Debtor has income of slightly over $62,000. As shown in the

  2   graph chart below, the receipts of the Debtor are on an upward trend:

  3

  4
                                  Historical Monthly 2020 Income
  5                  $70,000.00

                     $60,000.00
  6
                     $50,000.00
  7                  $40,000.00

                     $30,000.00
  8
                     $20,000.00
  9                  $10,000.00

                            $‐
 10

 11

 12

 13          NOTE: The Debtor’s sales were less in September 2020 than the prior month of August
 14   2020. This was because a key employee of the Debtor was directed impacted by COVID-19,
 15   including hospitalization, and was not able to work for a large part of September. The Debtor
 16   anticipates that its sales were approximately $7,500 less because of delayed work that could not
 17   be done due to the non-typical COVID-19 circumstances of its employees. As such,
 18   September’s income of approximately $42,000 is an aberration and not typical or normal. The
 19   Debtor’s income after this aberition in September continued with its upward trend while
 20   adjusting to COVID-19 circumstances.
 21          The forward projections for each year of the five year plan are provided in the chart
 22   below. The numbers are derived from the historical trend since January 2020 and the Debtor’s
 23   knowledge of its industry and its recovery from the COVID-19 circumstances. The reader
 24

                                   __________________________
                SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                            Page- 27
Case 8:20-bk-10936-ES           Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19              Desc
                                Main Document    Page 28 of 121



  1   should note that this projection is given in good faith by the Debtor, but because it is future

  2   looking there can be no guarantee that these numbers will actually occur.

  3
                                  Annual Historical and Projected Income
  4                $900,000.00
                   $800,000.00
  5                $700,000.00
                   $600,000.00
  6                $500,000.00
                   $400,000.00
  7
                   $300,000.00
                   $200,000.00
  8
                   $100,000.00
                           $‐
  9
                                  2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025

 10                                   Actual Historical Revenue     Projected Revenue


 11

 12          As shown in the chart, the Debtor projects its annual income as gradually rising over
 13   several years until the goal economy returns to its pre-COVID-19 levels. The table below shows
 14   the historical income of the Debtor, and the projections for future income growth of the Debtor:
 15

 16                                Year        Actual Historical        Projected
                                                   Revenue              Revenue
 17
                                   2015            $ 840,000.00
 18                                2016            $ 707,000.00
                                   2017            $ 804,000.00
 19
                                   2018            $ 829,000.00
 20                                2019            $ 620,000.00
                                   2020            $ 498,000.00
 21                                2021                             $   660,000.00
                                   2022                             $   720,000.00
 22                                2023                             $   780,000.00
                                   2024                             $   840,000.00
 23                                2025                             $   850,000.00

 24

                                    __________________________
                 SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                             Page- 28
Case 8:20-bk-10936-ES       Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                  Desc
                            Main Document    Page 29 of 121



  1

  2          The Debtor believes that things will be vastly better moving forward for two reasons.

  3   First, the Debtor’s new products developed in 2019 have now come online for the Debtor, thus

  4   increasing its offerings and sales. Second, the Debtor’s customer base has begun to return to

  5   some sense of “ordinary” and the use of the Debtor’s product has increased significantly. The

  6   anticipation of the Debtor is that it will be back to some semblance of normal around three or

  7   four of the plan (show on the chart as years 2023 and 2024).

  8          If the Debtor finds itself in a position where it needs to reduce its expenses in order to pay

  9   the increasing obligations under the plan, either because sales did not increase as projected or

 10   otherwise, it can do so. Lonnie Tee’s wife can assume the position that is currently occupied by

 11   an employee of the Debtor, thereby dramatically reducing the expenses of the Debtor. If Lonnie

 12   Tee’s wife was to assume this position, it would reduce the expenses of the Debtor by

 13   approximately $60,000 per year. This could be done, but it is not the best course of action as it

 14   would result in the loss of talent for the Debtor. However, it is possible in the event of a dire

 15   need to reduce expenses in order to perform under the plan.

 16          The Class 4 Incentive Fund described within the Class 4 Treatment supra will be funded

 17   from the increased sales in years three through five, after the global economy is projected to

 18   recover from the COVID-19 global disaster.

 19
                     2.      Post-Confirmation Management
 20
             The Debtor shall remain in possession of the Debtor’s assets, and shall perform all
 21
      functions necessary to consummate the Plan, including the operation of Debtor’s business
 22
      activities, post-confirmation.
 23

 24

                                    __________________________
                 SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                             Page- 29
Case 8:20-bk-10936-ES       Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                Desc
                            Main Document    Page 30 of 121



  1                          a)     Disclosure of 11 U.S.C. §1129(a)(5)(A) individuals

  2           After the Chapter 11 Plan is confirmed, Mr. Lonnie Tee will continue to serve as the only

  3   officer and director of the Reorganized Debtor.

  4
                             b)     Disclosure of 11 U.S.C. §1129(a)(5)(B) insiders
  5
              The only insider that will be employed, post-confirmation, by the Reorganized Debtor
  6
      will be Mr. Lonnie Tee. He will be compensated at the rate of $13,000 per month throughout the
  7
      first year of the Plan. His compensation increases to $13,333 per month for year two of the Plan,
  8
      $13,750 for year three of the Plan, $14,094 for year four of the Plan, and $15,333 for year five of
  9
      the Plan.
 10

 11                   3.     Disbursing Agent

 12           If the Plan is confirmed pursuant to 11 U.S.C. §1191(a), the Reorganized Debtor will act

 13   as the disbursing agent under the Plan. The disbursing agent shall serve without bond and shall

 14   not be compensated for distribution services rendered and expenses incurred pursuant to the

 15   Plan.

 16           If the Plan is confirmed pursuant to 11 U.S.C. §1191(b), the Chapter 11 Trustee will act

 17   as the disbursing agent under the Plan as provided by Title 11, except for secured creditors,

 18   which shall be paid directly by the Debtor.

 19
              E.     Risk Factors
 20
              This Chapter 11 plan contain numerous forward-looking statements and assumptions.
 21
      These forward-looking statements are subject to known and unknown risks, uncertainties and
 22
      other factors that may cause actual results, performance or achievements to be materially
 23
      different from those expressed or implied by the forward-looking statements.
 24

                                      __________________________
                   SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                               Page- 30
Case 8:20-bk-10936-ES       Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                  Desc
                            Main Document    Page 31 of 121



  1          Factors that could cause actual results to differ materially from these forward looking

  2   statements include, but are not limited to, the following general factors such as: (i) there can be

  3   no assurance that the business activities will produce the gross revenue projected, (ii) there can

  4   be no assurance that the actual monthly net income will continue at the amounts stated, (iii) the

  5   Debtor may be unable to confirm and consummate the Chapter 11 plan of reorganization, (iv) the

  6   risks associated with operating under Chapter 11 protection, (v) the ability of the Debtor to

  7   comply with the terms of the Chapter 11 plan , (vi) the risk factors or uncertainties listed from

  8   time to time with the U.S. Bankruptcy Court in connection with the Chapter 11 filing, (vi) the

  9   Debtor may be unable to implement and fund the plan and income generating strategies based on

 10   current liquidity, (vii) the Debtor may be unable to obtain new financing for secured obligations

 11   prior to the balloon payments or potential accelerated obligations becoming due, if any, (viii) the

 12   Debtor’s substantial debt and debt service requirements may restrict the Debtor’s operational and

 13   financial flexibility, (ix) there may be future litigation proceedings currently unknown to the

 14   Debtor that could have a material adverse effect on the Debtor and the Debtor’s income

 15   generating ability, (x) competitiveness of the Debtor’s industries, (xi) regulatory risks and

 16   uncertainties could affect the Debtor’s ability to earn income or generate profits, (xiv) general

 17   economic conditions, (xv) the risk that the future disposable earnings of the Debtor are less than

 18   anticipated, including the risk that growth doesn’t occur as projected, and therefore the net

 19   disposable monthly income may be insufficient to service the monthly payments to the creditors,

 20   and (xvi) other risks that may not be known to the Debtor.

 21   //

 22   //

 23   //

 24

                                    __________________________
                 SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                             Page- 31
Case 8:20-bk-10936-ES       Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                  Desc
                            Main Document    Page 32 of 121



  1          F.     Other Provisions of the Plan

  2                  1.      Executory and Unexpired Leases
  3                          a)      Assumptions

  4          The Debtor is unaware of any lease or executory contract to which the Debtor is

  5   obligated as lessee other than perhaps routine office equipment such as copiers arising in the

  6   ordinary course of business. Debtor reserves the right to supplement this assumption list on

  7   proper notice to the counter party to such agreement(s).

  8
                             b)      Rejections
  9
             There are no executory contracts or unexpired leases which will be rejected in this
 10
      proceeding.
 11

 12                  2.      Protection of Creditors and Remedies in the Event Payments
                             are Not Made
 13
             Section 1191 of Title 11 requires that the plan provides appropriate remedies, which may
 14
      include the liquidation of nonexempt assets, to protect the holders of claims or interests in the
 15
      event that the payments are not made as required under the terms of the Plan.
 16

 17                          a)      Provisions for Secured Creditors

 18          If the Debtor does not make payments as required under the plan, secured creditors may

 19   proceed with any remedy permitted by state or federal law to recover against their collateral.

 20
                             b)      Provisions for Unsecured Creditors
 21          To protect the unsecured creditors, the assets of the Debtor will not revest in the Debtor
 22   until the completion of the 60 month plan. This will allow for equal treatment of all unsecured
 23   creditors from the assets of the Debtor if the case is converted to a liquidation proceeding under
 24

                                     __________________________
                  SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                              Page- 32
Case 8:20-bk-10936-ES        Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                  Desc
                             Main Document    Page 33 of 121



  1   Chapter 7 of the Bankruptcy Code.

  2
                             c)      Notice of Default and Opportunity to Cure Required
  3
             In the event of any material default of the provisions of this Plan, a creditor or other party
  4
      in interest aggrieved by such default may provide written notice to the Reorganized Debtor and
  5
      to the Subchapter V Trustee (a “Default Notice”). The Default Notice must describe with
  6
      specificity the nature of the default alleged and the steps required of the Debtor (or, if applicable,
  7
      the Subchapter V Trustee) to cure such default.
  8
             The Reorganized Debtor (or, if applicable, the Subchapter V Trustee) shall have thirty
  9
      (30) days after receipt of a written Default Notice to cure such default. The aggrieved Person
 10
      shall take no further action until at least thirty (30) days have passed and the Debtor (or, if
 11
      applicable, the Subchapter V Trustee) has not cured or substantially complied with the Default
 12
      Notice. Even after the thirty (30) day period has expired, the Reorganized Debtor (or, if
 13
      applicable, the Subchapter V Trustee) may cure a default at any time, even after an application or
 14
      motion has been filed by an aggrieved party.
 15
             If the Reorganized Debtor defaults in its obligations under the Plan, and after the required
 16
      notice and opportunity to cure, the default remains uncured, the aggrieved party may bring the
 17
      matter before the Bankruptcy Court, and the Court may thereafter permit the aggrieved party to
 18
      proceed with its state law remedies or provide such other relief at the Court’s discretion.
 19
             Notwithstanding the above, the Subchapter V Trustee is not required to provide the
 20
      Debtor with a Default Notice before acting on a plan default.
 21

 22                          d)      Retention of Property in the Estate.

             The Bankruptcy Code provides that upon confirmation, except as otherwise provided in
 23
      the plan or the order confirming the plan, the property of the estate vests in the Debtor. This
 24

                                    __________________________
                 SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                             Page- 33
Case 8:20-bk-10936-ES       Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                 Desc
                            Main Document    Page 34 of 121



  1   Chapter 11 Plan contains such an exception.

  2          Upon confirmation, the property of the estate will not vest in the Debtor until completion

  3   of the 60 month plan. The Debtor may continue to use the estate property without restriction in

  4   the same normal and ordinary way it would be used by an entity in the Debtor’s industry and

  5   trade, however, the Debtor may not encumber, transfer, convey any interest of, or sell the estate

  6   property without approval of the Court pursuant to a noticed motion under 11 U.S.C. §363.

  7
                     3.      Changes in Rates Subject to Regulatory Approval
  8
             This provision is not applicable in this proceeding.
  9

 10
                     4.      Retention of Jurisdiction
 11          The Court will retain jurisdiction to the extent provided by law.
 12

 13                  5.      Termination of Obligations in the event of Unprocessed
                             Payments
 14
             Any cash, checks or other property which is distributed pursuant to the Plan which is: a)
 15
      returned as undeliverable without a proper forwarding address; b) which was not mailed or
 16
      delivered because of the absence of a proper address to which to mail or deliver; or c) any
 17
      payment which is not negotiated within 60 days requires the Debtor to take the following actions
 18
      prior to terminating the obligation as provided hereinafter:
 19
                 1. The Reorganized Debtor shall call any phone number provided by the creditor on
 20
                     its proof of claim and attempt to verify that the mailing address is correct and that
 21
                     that distribution under the plan was received; and
 22

 23

 24

                                   __________________________
                SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                            Page- 34
Case 8:20-bk-10936-ES        Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                  Desc
                             Main Document    Page 35 of 121



  1              2. The Reorganized Debtor shall email any email address provided by the creditor

  2                  on its proof of claim and attempt to verify that the mailing address is correct and

  3                  that that distribution under the plan was received; and

  4              3. The Reorganized Debtor shall send a letter by certified mail (or other means
  5                  whereby the receipt may be verified) to the creditor at its last known address
  6                  AND any address on its proof of claim (referred to hereinafter as “the Certified
  7                  Letter”). The Certified Letter shall notify the creditor that if the payment is not
  8                  processed within 60 days of the mailing of the Certified Letter, such check shall
  9                  be paid over to Reorganized Debtor and Reorganized Debtor shall have no further
 10                  obligations to such creditor. The Certified Letter shall further advise that if the
 11                  obligation of the creditor is secured against collateral and terminated under this
 12                  provision, the lien securing the obligation shall also be void and terminated.
 13
             Thereafter, provided the Reorganized Debtor has taken the steps above, if the distribution
 14
      under the plan remains unprocessed 60 days after the mailing of the Certified Letter, such check
 15
      shall be paid over to Reorganized Debtor and Reorganized Debtor shall have no further
 16
      obligations to such creditor. Also, if the obligation of the creditor is secured against collateral
 17
      and terminated under this provision, the lien securing the obligation shall also be void and
 18
      terminated, subject to approval by the Bankruptcy Court.
 19

 20                  6.      Settlement or Retention of Claims and Interests

 21          Section 1123(b) of the Bankruptcy Code provides that a Chapter 11 Plan may provide for

 22   the settlement or adjustment of any claim or interest belonging to the debtor or to the estate.

 23

 24

                                    __________________________
                 SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                             Page- 35
Case 8:20-bk-10936-ES        Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                Desc
                             Main Document    Page 36 of 121



  1   Additionally, the Chapter 11 Plan may provide for the retention and enforcement of a claim or

  2   interest by the debtor (or a representative of the estate).

  3           In accordance with section 1123(b) of the Bankruptcy Code, the Debtor shall retain and

  4   may enforce any claims, rights, and causes of action that the Debtor or the bankruptcy estate may

  5   hold against any person or entity, including, without limitation, claims and causes of action

  6   arising under sections 542, 543, 544, 547, 548, 550 or 553 of the Bankruptcy Code.

  7
              G.     Tax Consequences of Plan
  8
              CREDITORS AND INTEREST HOLDERS CONCERNED WITH HOW THE PLAN
  9
      MAY AFFECT THEIR TAX LIABILITY SHOULD CONSULT WITH THEIR OWN
 10
      ACCOUNTANTS, ATTORNEYS, AND/OR ADVISORS. The following disclosure of possible
 11
      tax consequences is intended solely for the purpose of alerting readers about possible tax issues
 12
      this Plan may present to the Debtor. The Proponent CANNOT and DOES NOT represent that the
 13
      tax consequences contained below are the only tax consequences of the Plan because the Tax
 14
      Code embodies many complicated rules which make it difficult to state completely and
 15
      accurately all the tax implications of any action.
 16
              The following are the tax consequences which the Plan will have on the Debtor's tax
 17
      liability: The Debtor does not anticipate that the confirmation of the Plan will have a significant
 18
      or material effect on tax liability.
 19
              The Debtor makes no representations regarding the potential tax consequences to
 20
      creditors.
 21

 22
      IV.     CONFIRMATION REQUIREMENTS AND PROCEDURES
 23           PERSONS OR ENTITIES CONCERNED WITH CONFIRMATION OR THIS PLAN

 24

                                      __________________________
                   SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                               Page- 36
Case 8:20-bk-10936-ES        Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                  Desc
                             Main Document    Page 37 of 121



  1   SHOULD CONSULT WITH THEIR OWN ATTORNEYS BECAUSE THE LAW ON

  2   CONFIRMING A PLAN OF REORGANIZATION IS VERY COMPLEX. The following

  3   discussion is intended solely for the purpose of alerting readers about basic confirmation issues,

  4   which they may wish to consider, as well as certain deadlines for filing claims. The proponent

  5   CANNOT and DOES NOT represent that the discussion contained below is a complete summary

  6   of the law on this topic.

  7          Many requirements must be met before the Court can confirm a Plan. Some of the

  8   requirements include that the Plan must be proposed in good faith, acceptance of the Plan,

  9   whether the Plan pays creditors at least as much as creditors would receive in a Chapter 7

 10   liquidation, and whether the Plan is feasible. These requirements are not the only requirements

 11   for confirmation.

 12
             A.     Who May Vote or Object
 13

 14                  1.      Who May Object to Confirmation of the Plan

             Any party in interest may object to the confirmation of the Plan, but as explained below
 15
      not everyone is entitled to vote to accept or reject the Plan.
 16

 17
                     2.      Who May Vote to Accept/Reject the Plan
 18
             A creditor or interest holder has a right to vote for or against the Plan if that creditor or
 19
      interest holder has a claim which is both (1) allowed or allowed for voting purposes and (2)
 20
      classified in an impaired class.
 21
                             a)      What is an Allowed Claim/Interest
 22
             As noted above, a creditor or interest holder must first have an allowed claim or interest
 23
      to have the right to vote. Generally, any proof of claim or interest will be allowed, unless a party
 24

                                     __________________________
                  SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                              Page- 37
Case 8:20-bk-10936-ES        Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                  Desc
                             Main Document    Page 38 of 121



  1   in interest brings a motion objecting to the claim. When an objection to a claim or interest is

  2   filed, the creditor or interest holder holding the claim or interest cannot vote unless the Court,

  3   after notice and hearing, either overrules the objection or allows the claim or interest for voting

  4   purposes.

  5           THE BAR DATE FOR FILING A PROOF OF CLAIM IN THIS CASE WAS 5/26/2020.

  6   A creditor or interest holder may have an allowed claim or interest even if a proof of claim or

  7   interest was not timely filed. A claim is deemed allowed if (1) it is scheduled on the Debtor’s

  8   schedules and such claim is not scheduled as disputed, contingent, or unliquidated, and (2) no

  9   party in interest has objected to the claim. An interest is deemed allowed if it is scheduled and no

 10   party in interest has objected to the interest. Consult the Disclosure Statement and the

 11   accompanying Chapter 11 Plan to see how the Proponent has characterized your particular claim

 12   or interest.

 13
                             b)      What is an Impaired Claim/Interest
 14
              As noted above, an allowed claim or interest only has the right to vote if it is in a class
 15
      that is impaired under the Plan. A class is impaired if the Plan alters the legal, equitable, or
 16
      contractual rights of the members of that class. For example, the class comprised of general
 17
      unsecured claims (e.g., Class 4) is frequently “impaired” if the Plan provides for payments to
 18
      members of that class which is less than 100% of what they are owed.
 19
              In this case, the Proponent believes that classes 1, 3, and 4 are impaired and that holders
 20
      of allowed claims in each of these classes are therefore entitled to vote to accept or reject the
 21
      Plan. Class 3 members do not have allowed claims, and therefore are not permitted to vote.
 22

 23

 24

                                     __________________________
                  SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                              Page- 38
Case 8:20-bk-10936-ES        Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                  Desc
                             Main Document    Page 39 of 121



  1          Parties who dispute the Proponent’s characterization of their claim or interest as being

  2   impaired or unimpaired may file an objection to the Plan contending that the Proponent has

  3   incorrectly characterized their claim or class.

  4
                     3.      Who is Not Entitled to Vote
  5
             The following four types of claims are not entitled to vote: (1) claims that have been
  6
      disallowed; (2) claims in unimpaired classes; (3) claims entitled to priority pursuant to Code
  7
      sections 507(a)(1), (a)(2), and (a)(8); and (4) claims in classes that do not receive or retain any
  8
      value under the Plan. Claims in unimpaired classes are not entitled to vote because such classes
  9
      are deemed to have accepted the Plan. Claims entitled to priority pursuant to Code sections
 10
      507(a)(1), (a)(2), and (a)(7) are not entitled to vote because such claims are not placed in classes
 11
      and they are required to receive certain treatment specified by the Code. Claims in classes that do
 12
      not receive or retain any value under the Plan do not vote because such classes are deemed to
 13
      have rejected the Plan. Claims that are not deemed as allowed claims under Title 11 of the
 14
      United States Code are not eligible to vote. EVEN IF YOUR CLAIM IS OF THE TYPE
 15
      DESCRIBED ABOVE, YOU MAY STILL HAVE A RIGHT TO OBJECT TO THE
 16
      CONFIRMATION OF THE PLAN.
 17

 18
                     4.      Who Can Vote in More Than One Class
 19          A creditor whose claim has been allowed in part as a secured claim and in part as an
 20   unsecured claim is entitled to accept or reject a Plan in both capacities by casting one ballot for
 21   the secured part of the claim and another ballot for the unsecured claim.
 22

 23

 24

                                    __________________________
                 SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                             Page- 39
Case 8:20-bk-10936-ES       Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                 Desc
                            Main Document    Page 40 of 121



  1          Note that if there are claimants in a Chapter 11 Plan whose loans have been bifurcated

  2   into “secured claims” and “general unsecured claims”, they will have two ballots to cast—one

  3   vote in their own secured class and one vote for their general unsecured claim.

  4
                     5.      Use of Votes to Confirm the Plan
  5
             The Court will confirm the plan if all the requirements of 11 U.S.C. § 1129(a), other than
  6
      11 U.S.C. § 1129(a)(15), are met. Both 11 U.S.C. §§ 1129(a)(8) and 1129(a)(10) ordinarily
  7
      require the acceptance of the plan by at least one impaired class, subject to the exception
  8
      provided in 11 U.S.C. § 1191(b). Acceptance of a class under the plan is determined by the
  9
      voting of the members within that class as set forth more fully hereinafter.
 10
             The exception for the requirement of acceptance of the plan by an impaired class in order
 11
      to confirm a plan under Subchapter V of Title 11 is contained within 11 U.S.C. § 1191(b). The
 12
      exception states that even in the event an impaired class under the plan does not accept the plan,
 13
      the Court will still confirm the plan notwithstanding the requirements of 11 U.S.C. §§
 14
      1129(a)(8), 1129(a)(10), and 1129(a)(15) if the plan does not discriminate unfairly, and is fair
 15
      and equitable, with respect to each class of claims or interests that is impaired under, and has not
 16
      accepted, the plan.
 17

 18
                     6.      Votes Necessary for a Class to Accept the Plan
 19          A class of claims is considered to have accepted the Plan when more than one-half (1/2)
 20   in number and at least two-thirds (2/3) in dollar amount of the claims which actually voted, voted
 21   in favor of the Plan. A class of interests is considered to have accepted the Plan when at least
 22   two-thirds (2/3) in amount of the interest-holders of such class which actually voted, voted to
 23   accept the Plan.
 24

                                    __________________________
                 SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                             Page- 40
Case 8:20-bk-10936-ES       Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                  Desc
                            Main Document    Page 41 of 121



  1                  7.      Treatment of Non-Accepting Classes

  2          The Bankruptcy Code provides that the court shall confirm a plan under Subchapter V of

  3   Chapter 11 only if all the requirements of section 1129(a), other than paragraph (15) of that

  4   section, of Title 11 are met. This is commonly referred to as a “consent plan”.

  5          If it is a not a consent plan, the Court may still confirm the Plan if the non-accepting

  6   classes are treated in the manner required by the Code. The process by which non-accepting

  7   classes are forced to be bound by the terms of the Plan is commonly referred to as “cram down.”

  8          The Code allows the Plan to be “crammed down” on non-accepting classes of claims or

  9   interests if it meets all consensual requirements except the voting requirements of § 1129(a)(8),

 10   § 1129(a)(10), and § 1129(a)(15), and if the Plan does not “discriminate unfairly” and is “fair

 11   and equitable” toward each impaired class that has not voted to accept the Plan as defined in 11

 12   U.S.C. § 1191(c).

 13
                     8.    Request for Confirmation Despite Non-acceptance by Impaired
 14                  Class(es)

 15          The Debtor will ask the Court to confirm this Plan by cram down on the impaired classes

 16   if any of these classes vote “no” to the Plan or if the exception for confirmation under 11 U.S.C.

 17   §1191(b) is utilized by the plan proponent.

 18
             B.     Liquidation Analysis
 19
             Another confirmation requirement is the “Best Interest Test”, which requires a liquidation
 20
      analysis. Under the Best Interest Test, if a claimant or interest holder is in an impaired class and
 21
      that claimant or interest holder does not vote to accept the Plan, then that claimant or interest
 22
      holder must receive or retain under the Plan property of a value not less than the amount that
 23
      such holder would receive or retain if the Debtor were liquidated under Chapter 7 of the
 24

                                     __________________________
                  SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                              Page- 41
Case 8:20-bk-10936-ES        Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                  Desc
                             Main Document    Page 42 of 121



  1   Bankruptcy Code.

  2           In a Chapter 7 case, the debtor’s assets are usually sold by a Chapter 7 trustee. Secured

  3   creditors are paid first from the sales proceeds of properties on which the secured creditor has a

  4   lien. Administrative claims are paid next. Next, unsecured creditors are paid from any remaining

  5   sales proceeds, according to their rights to priority. Unsecured creditors with the same priority

  6   share in proportion to the amount of their allowed claim in relationship to the amount of total

  7   allowed unsecured claims. Finally, interest holders receive the balance that remains after all

  8   creditors are paid, if any.

  9           For the Court to be able to confirm this Plan, the Court must find that all creditors and

 10   interest holders who do not accept the Plan will receive at least as much under the Plan as such

 11   holders would receive under a Chapter 7 liquidation. The Plan Proponent maintains that this

 12   requirement is met here based upon the information provided in the liquidation analysis attached

 13   as part of Exhibit B. This liquidation analysis reveals that all creditors collectively would be paid

 14   $0.00 as payment of their claims if there was a Chapter 7 liquidation, and this Chapter 11 Plan

 15   provides for at least a 2.9% payment of all claims in the case. Accordingly, the creditors will not

 16   receive less in the Chapter 11 plan than they would in a Chapter 7 liquidation.

 17
              C.     Feasibility
 18
              Another requirement for confirmation involves the feasibility of the Plan, which means
 19
      that confirmation of the Plan is not likely to be followed by the liquidation, or the need for
 20
      further financial reorganization, of the Debtor or any successor to the Debtor under the Plan,
 21
      unless such liquidation or reorganization is proposed in the Plan.
 22
              There are at least two important aspects of a feasibility analysis. The first aspect
 23
      considers whether the Debtor will have enough cash on hand on the Effective Date of the Plan to
 24

                                      __________________________
                   SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                               Page- 42
Case 8:20-bk-10936-ES        Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                 Desc
                             Main Document    Page 43 of 121



  1   pay all the claims and expenses which are entitled to be paid on such date. The Plan Proponent

  2   maintains that this aspect of feasibility is satisfied as illustrated hereafter.

  3

  4           The sources of the cash Debtor will have by the Effective Date, as shown above are:

  5                         $22,400.00                      Cash in DIP Accounts Currently

  6                      + $15,000.00                       Additional cash DIP will accumulate from
                                                            net earnings between now and estimated
  7                                                         Effective Date (3 months of surplus)

  8                      - (paid in installments)           Attorney Fees (Projected, estimated, and
                                                            agreed to be paid with cash on hand at the
  9                                                         Effective Date)

 10                      - $30,000.00                       Other Administrative Claims (Ch 11
                                                            Trustee Fees)
 11
                         = $7,400.00                        TOTAL
 12

 13
              The second aspect of feasibility considers whether the Proponent will have enough cash
 14
      over the life of the Plan to make the required Plan payments. The only consideration of available
 15
      cash flow is whether there will be sufficient funds to service the monthly debt obligations of the
 16
      unimpaired creditors in the case.
 17
              Exhibit D to this Plan contains both historical and projected financial information of the
 18
      Debtor, and the details for the funding of the plan are provided supra. The expenses for the
 19
      Debtor while operating under the plan generally increase at a rate of 2.5% per year to
 20
      accommodate inflation over the term of the plan.
 21
              If the Debtor finds itself in a position where it needs to reduce its expenses in order to pay
 22
      the increasing obligations under the plan, it can do so. Lonnie Tee’s wife can assume the
 23
      position that is currently occupied by an employee of the Debtor, thereby dramatically reducing
 24

                                    __________________________
                 SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                             Page- 43
Case 8:20-bk-10936-ES        Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                  Desc
                             Main Document    Page 44 of 121



  1   the expenses of the Debtor. If Lonnie Tee’s wife was to assume this position, it would reduce

  2   the expenses of the Debtor by approximately $60,000 per year. This could be done, but it is not

  3   the best course of action as it would result in the loss of talent for the Debtor. However, it is

  4   possible in the event of a dire need to reduce expenses in order to perform under the plan.

  5          Projections for the next five years are provided below, in rounded numbers:

  6   //

  7   //

  8   //

  9   //

 10   //

 11   //

 12   //

 13   //

 14   //
                                (This portion of the page is intentionally blank)
 15   //

 16   //

 17   //

 18   //

 19   //

 20   //

 21   //

 22   //

 23   //

 24

                                    __________________________
                 SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                             Page- 44
    Case 8:20-bk-10936-ES                Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                      Desc
                                         Main Document    Page 45 of 121



     Five Year Forward Looking Projection While Performing Under Proposed Plan
                           (ANNUAL Amounts in Each Year of the Plan; Assumes Consent Plan)

                                                 Year 1          Year 2         Year 3         Year 4         Year 5
Income
Business Income                              $    660,000    $    720,000   $    780,000   $    840,000   $    850,000


TOTAL INCOME                                 $    660,000    $    720,000   $    780,000   $    840,000   $    850,000


Prior Year Surplus                                           $      1,100   $      3,661   $      2,255   $       1,121


Total Usable Funds                           $    660,000    $    721,100   $    783,661   $    842,255   $    851,121


Expenses:
Payroll - Insiders                           $    156,000    $    160,000   $    165,000   $    169,125   $    184,000
Payroll - Other Employees                    $    288,000    $    295,200   $    302,580   $    310,145   $    317,898
Employee Taxes not included in payroll       $      43,200   $     45,520   $     46,758   $     47,927   $      50,190
Other Tax Liabilities                        $      26,400   $     36,000   $     39,000   $     42,000   $      42,500
Health Insurance not otherwise in payroll    $       9,000   $      9,225   $      9,456   $      9,692   $       9,934
Business Liability Insurance                 $       1,800   $      1,845   $      1,891   $      1,938   $       1,987
Software Leases                              $       3,000   $      3,075   $      3,152   $      3,231   $       3,311
Utilities (e.g., Phone, internet, etc)       $       8,400   $      8,610   $      8,825   $      9,046   $       9,272
Office Expense (inc. equipment & supplies)   $       3,000   $      3,075   $      3,152   $      3,231   $       3,311
Repairs and Maintenance                      $       3,000   $      3,075   $      3,152   $      3,231   $       3,311
Miscellaneous Operating Expenses             $       2,400   $      2,460   $      2,522   $      2,585   $       2,649
Professional Expenses                        $       2,500   $      2,563   $      2,627   $      2,692   $       2,760
Reserve to ensure cont'd bus. operations     $        408    $     12,000   $     20,000   $     20,000   $      44,747
       SUBTOTAL for Operation Expense $           547,108    $    582,648   $    608,114   $    624,842   $    675,871



Other Ch 11 Plan Payments
Class 2 - Secured IRS Claim                  $      24,108   $     24,108   $     24,108   $     24,108   $      24,108
Ch 11 Trustee Fees                           $       6,000   $     12,000   $     12,000
Payments to Other Administrative Expense     $       6,000   $      6,000   $      6,000   $     15,000   $      17,000
Class 4 Payments                             $       3,000   $      4,500   $      5,500   $      6,500   $      32,500
FTB 507(a)(8) Claim                          $        684    $        684   $        684   $        684   $        342
IRS 507 507(a)(8) Claim                      $      72,000   $     87,500   $    125,000   $    170,000   $    101,300
      SUBTOTAL for Ch 11 Plan Expense $           111,792    $    134,792   $    173,292   $    216,292   $    175,250



TOTAL FOR ALL EXPENSES:                      $    658,900    $    717,440   $    781,406   $    841,134   $    851,121


Running Surplus                              $       1,100   $      3,661   $      2,255   $      1,121   $            0
    Case 8:20-bk-10936-ES          Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                              Desc
                                   Main Document    Page 46 of 121

 Five Year Forward Looking Projection While Performing Under Proposed Plan
                      (MONTHLY Amounts in Each Year of the Plan; Assumes Consent)

                                                 Year 1          Year 2          Year 3         Year 4          Year 5
Income
Business Income                              $     55,000 $        60,000 $        65,000 $       70,000 $        70,833

TOTAL INCOME                                 $     55,000 $        60,000 $        65,000 $       70,000 $        70,833

Prior Year Surplus                           $        ‐      $            92 $        305 $          188 $               93

Total Usable Funds                           $     55,000 $        60,092 $        65,305 $       70,188 $        70,927

Expenses:
Payroll - Insiders                           $     13,000    $     13,333    $     13,750   $     14,094    $     15,333
Payroll - Other Employees                    $     24,000    $     24,600    $     25,215   $     25,845    $     26,492
Employee Taxes not included in payroll       $      3,600    $      3,793    $      3,897   $      3,994    $      4,182
Other Tax Liabilities                        $      2,200    $      3,000    $      3,250   $      3,500    $      3,542
Health Insurance not otherwise in payroll    $        750    $        769    $        788   $        808    $        828
Business Liability Insurance                 $        150    $        154    $        158   $        162    $        166
Software Leases                              $        250    $        256    $        263   $        269    $        276
Utilities (e.g., Phone, internet, etc)       $        700    $        718    $        735   $        754    $        773
Office Expense (inc. equipment & supplies)   $        250    $        256    $        263   $        269    $        276
Repairs and Maintenance                      $        250    $        256    $        263   $        269    $        276
Miscellaneous Operating Expenses             $        200    $        205    $        210   $        215    $        221
Professional Expenses                        $        208    $        214    $        219   $        224    $        230
Reserve to ensure cont'd bus. operations     $         34    $      1,000    $      1,667   $      1,667    $      3,729
         SUBTOTAL for Operation Expense      $     45,592    $     48,554    $     50,676   $     52,070    $     56,323


Other Ch 11 Plan Payments
Class 2 - Secured IRS Claim           $             2,009    $      2,009    $      2,009   $      2,009    $      2,009
Ch 11 Trustee Fees                    $               500    $      1,000    $      1,000   $        ‐      $        ‐
Payments to Other Administrative Expense
                                      $               500    $        500    $        500   $      1,250    $      1,417
Class 4 Payments                      $               250    $        375    $        458   $        542    $      2,708
FTB 507(a)(8) Claim                   $                57    $         57    $         57   $          57   $          29
IRS 507 507(a)(8) Claim               $             6,000    $      7,292    $     10,417   $     14,167    $      8,442
      SUBTOTAL for Ch 11 Plan Expense $             9,316    $     11,233    $     14,441   $     18,024    $     14,604



TOTAL FOR ALL EXPENSES:                      $     54,908 $        59,787 $        65,117 $       70,094 $        70,927

Running Surplus                              $            92 $       305 $            188 $              93 $            0
Case 8:20-bk-10936-ES       Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                 Desc
                            Main Document    Page 47 of 121



  1          Based upon all of the aforementioned factors, this Plan is clearly feasible and ready for

  2   Chapter 11 confirmation.

  3
      V.     EFFECTS OF CONFIRMATION OF PLAN
  4

  5          A.     Discharge

  6          This Plan provides that if the Plan is confirmed as a consensual plan under the provisions

  7   of 11 U.S.C. §1191(a), the Debtor shall be discharged of liability for payment of debts incurred

  8   before confirmation of the Plan to the extent specified in 11 U.S.C. § 1141, as soon as a

  9   discharge is allowed under Title 11 of the United States Code. However, the discharge will not

 10   discharge any further liability imposed by the Plan.

 11          If the Plan is confirmed pursuant to the provisions of 11 U.S.C. §1191(b) (commonly

 12   known as “cramdown”), then the discharge will not be granted until the completion of all plan

 13   payments by the Debtor as required by 11 U.S.C. §1192.

 14
             B.     Revesting of Property in the Debtor
 15
             Except as provided elsewhere in the Plan, the confirmation of the Plan revests all of the
 16
      property of the estate in the Debtor. This Plan does limit the vesting of the property of the estate
 17
      in the Debtor as a means of protecting the unsecured creditors’ payment under the plan, as
 18
      detailed more fully in the Plan above in Section III.F.2. Protection of Creditors and Remedies in
 19
      the Event Payments are Not Made.
 20

 21          C.     Modification of Plan

 22          The proponent and parties in interest may seek to modify the Plan pursuant to the

 23   provisions of 11 U.S.C. § 1193.

 24

                                     __________________________
                  SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                              Page- 47
Case 8:20-bk-10936-ES         Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                Desc
                              Main Document    Page 48 of 121



  1           D.     Post-Confirmation Status Report

  2           Unless otherwise ordered within the confirmation order, within 120 days of the entry of

  3   the order confirming the Plan, Debtor shall file a status report with the Court explaining what

  4   progress has been made toward consummation of the confirmed Plan. The status report shall be

  5   served on the United States Trustee, the twenty largest unsecured creditors, and those parties

  6   who have requested special notice. Further status reports shall be filed every 120 days and served

  7   on the same entities.

  8
              E.     Post-Confirmation Conversion/Dismissal
  9
              A creditor or party in interest may bring a motion to convert or dismiss the case under
 10
      § 1112(b), after the Plan is confirmed, if there is a default in performing the Plan. If the Court
 11
      orders, the case converted to Chapter 7 after the Plan is confirmed, then all property of the
 12
      Chapter 11 estate, and that has not been disbursed pursuant to the Plan, will revest in the Chapter
 13
      7 estate, including the post-petition assets and income of the Debtor is the plan is not consensual
 14
      pursuant to 11 U.S.C. §1186. The automatic stay will be reimposed upon the revested property,
 15
      but only to the extent that relief from stay was not previously authorized by the Court during this
 16
      case.
 17
              The order confirming the Plan may also be revoked under very limited circumstances.
 18
      The Court may revoke the order if the order of confirmation was procured by fraud and if the
 19
      party in interest brings an adversary proceeding to revoke confirmation within 180 days after the
 20
      entry of the order of confirmation.
 21
      //
 22
      //
 23
      //
 24

                                      __________________________
                   SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION
                                               Page- 48
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 49 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19             Desc
                        Main Document    Page 50 of 121



  1

  2

  3
      SUPPORTING EXHIBITS
  4
           EXHIBIT A: Information concerning Current/Post Petition Income and Expenses
  5
           EXHIBIT B: Liquidation Analysis--Bankruptcy Petition Schedules A and B
  6
           EXHIBIT C: Five Year Projection while operating under the Ch 11 Plan
  7
           EXHIBIT D: Debtor’s Financial History
  8
           EXHIBIT E: Details on each Class with Class Members and Claim Amount
  9
           EXHIBIT F: Amortization Schedules for IRS 507(a)(8) claim and Class 1 claim
 10
           EXHIBIT G: Sample Chapter 11 Ballot
 11
           EXHIBIT H: Lonnie Tee’s confirmed Chapter 13 Plan and Confirmation Order
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

                                 __________________________
                    SECOND AMENDED CH. 11 PLAN OF REORGANIZATION Page- 50
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 51 of 121



  1

  2

  3

  4

  5

  6
           EXHIBIT A:
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24
Case 8:20-bk-10936-ES      Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19               Desc
                           Main Document    Page 52 of 121



  1                             Future Disposable Income/Plan Payments

  2   I.     Calculation of Disposable Income for the Plan

  3   Debtor’s source of income consists of income generated wages and business activities in the
      projected amounts of:
  4

  5                          Business Income        Additional Funds    Total Avail. Funds

  6               Year 1             $660,000                                   $660,000
                  Year 2             $720,000                  $1,100           $721,100
  7               Year 3             $780,000                  $3,661           $783,661
                  Year 4             $840,000                  $2,255           $842,255
  8
                  Year 5             $850,000                  $1,121           $851,121
  9

 10
      II.    Expenses and Proposed Plan Payments
 11
      Below are the following monthly expenses as set described within this Chapter 11 Plan:
 12

 13                            Usable Gross        Plan Payments &
                                                                        Annual Surplus
                                  Funds                Expenses
 14               Year 1             $660,000              $658,900                $1,100
                  Year 2             $720,100              $717,440                $3,661
 15
                  Year 3             $783,661              $781,406                $2,255
 16               Year 4             $842,255              $841,134                $1,121
                  Year 5             $851,121              $851,121                    $0
 17

 18

 19

 20

 21

 22

 23

 24
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19      Desc
                        Main Document    Page 53 of 121



  1

  2

  3

  4        EXHIBIT B:
  5        Liquidation Analysis--Bankruptcy Petition Schedules A, B, and C

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24
  Case 8:20-bk-10936-ES                Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                          Desc
                                       Main Document    Page 54 of 121


                                                                              CHAPTER 7          CHAPTER 11
Real Property (Schedule A)
    (There is no real property in this proceeding)




Personal Property (Schedule B)
    Personal Property Valuation                                          $      106,415.00   $     106,415.00

                                                        Less: Exemptions $             ‐     $            ‐
                                                     Less: Secured Claims $            ‐     $            ‐

                                                 Net Liquidation Value: $       106,415.00   $     106,415.00



Calculation of Payout to General Unsecured Creditors
    TOTAL NET REAL & PERSONAL PROPERTY                                   $      106,415.00   $     106,415.00

                 Less: Chapter 11 Admin. Fees and Priority Tax Claims $         468,781.87   $     488,781.87
                                          Less: Other Priority Claims $                ‐     $            ‐

                       Funds Available to General Unsecured Claims $                   ‐     $            ‐



Comparision of Chapter 7 and Proposed Chapter 11 Treatment
    Estimated Amount of Allowed General Unsecured Claims                 $      938,556.56   $     938,556.56

    Amount to General Unsecured Claims in Ch 7 Liquidation               $             -

    Amount to General Unsecured Claims in Ch 11 Plan                                         $      27,000.00

      Estimated Percentage of allowed claims to General Unsecured
                                                                                       0%               2.9%
                                   Claims in Liquidation of Debtor
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 55 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 56 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 57 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 58 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 59 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 60 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 61 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 62 of 121
Case 8:20-bk-10936-ES    Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                         Main Document    Page 63 of 121



  1

  2
           EXHIBIT C:
  3
           Five Year Projection while operating under the Ch 11 Plan
  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24
    Case 8:20-bk-10936-ES                Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                      Desc
                                         Main Document    Page 64 of 121



     Five Year Forward Looking Projection While Performing Under Proposed Plan
                           (ANNUAL Amounts in Each Year of the Plan; Assumes Consent Plan)

                                                 Year 1          Year 2         Year 3         Year 4         Year 5
Income
Business Income                              $    660,000    $    720,000   $    780,000   $    840,000   $    850,000


TOTAL INCOME                                 $    660,000    $    720,000   $    780,000   $    840,000   $    850,000


Prior Year Surplus                                           $      1,100   $      3,661   $      2,255   $       1,121


Total Usable Funds                           $    660,000    $    721,100   $    783,661   $    842,255   $    851,121


Expenses:
Payroll - Insiders                           $    156,000    $    160,000   $    165,000   $    169,125   $    184,000
Payroll - Other Employees                    $    288,000    $    295,200   $    302,580   $    310,145   $    317,898
Employee Taxes not included in payroll       $      43,200   $     45,520   $     46,758   $     47,927   $      50,190
Other Tax Liabilities                        $      26,400   $     36,000   $     39,000   $     42,000   $      42,500
Health Insurance not otherwise in payroll    $       9,000   $      9,225   $      9,456   $      9,692   $       9,934
Business Liability Insurance                 $       1,800   $      1,845   $      1,891   $      1,938   $       1,987
Software Leases                              $       3,000   $      3,075   $      3,152   $      3,231   $       3,311
Utilities (e.g., Phone, internet, etc)       $       8,400   $      8,610   $      8,825   $      9,046   $       9,272
Office Expense (inc. equipment & supplies)   $       3,000   $      3,075   $      3,152   $      3,231   $       3,311
Repairs and Maintenance                      $       3,000   $      3,075   $      3,152   $      3,231   $       3,311
Miscellaneous Operating Expenses             $       2,400   $      2,460   $      2,522   $      2,585   $       2,649
Professional Expenses                        $       2,500   $      2,563   $      2,627   $      2,692   $       2,760
Reserve to ensure cont'd bus. operations     $        408    $     12,000   $     20,000   $     20,000   $      44,747
       SUBTOTAL for Operation Expense $           547,108    $    582,648   $    608,114   $    624,842   $    675,871



Other Ch 11 Plan Payments
Class 2 - Secured IRS Claim                  $      24,108   $     24,108   $     24,108   $     24,108   $      24,108
Ch 11 Trustee Fees                           $       6,000   $     12,000   $     12,000
Payments to Other Administrative Expense     $       6,000   $      6,000   $      6,000   $     15,000   $      17,000
Class 4 Payments                             $       3,000   $      4,500   $      5,500   $      6,500   $      32,500
FTB 507(a)(8) Claim                          $        684    $        684   $        684   $        684   $        342
IRS 507 507(a)(8) Claim                      $      72,000   $     87,500   $    125,000   $    170,000   $    101,300
      SUBTOTAL for Ch 11 Plan Expense $           111,792    $    134,792   $    173,292   $    216,292   $    175,250



TOTAL FOR ALL EXPENSES:                      $    658,900    $    717,440   $    781,406   $    841,134   $    851,121


Running Surplus                              $       1,100   $      3,661   $      2,255   $      1,121   $            0
    Case 8:20-bk-10936-ES          Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                              Desc
                                   Main Document    Page 65 of 121

 Five Year Forward Looking Projection While Performing Under Proposed Plan
                      (MONTHLY Amounts in Each Year of the Plan; Assumes Consent)

                                                 Year 1          Year 2          Year 3         Year 4          Year 5
Income
Business Income                              $     55,000 $        60,000 $        65,000 $       70,000 $        70,833

TOTAL INCOME                                 $     55,000 $        60,000 $        65,000 $       70,000 $        70,833

Prior Year Surplus                           $        ‐      $            92 $        305 $          188 $               93

Total Usable Funds                           $     55,000 $        60,092 $        65,305 $       70,188 $        70,927

Expenses:
Payroll - Insiders                           $     13,000    $     13,333    $     13,750   $     14,094    $     15,333
Payroll - Other Employees                    $     24,000    $     24,600    $     25,215   $     25,845    $     26,492
Employee Taxes not included in payroll       $      3,600    $      3,793    $      3,897   $      3,994    $      4,182
Other Tax Liabilities                        $      2,200    $      3,000    $      3,250   $      3,500    $      3,542
Health Insurance not otherwise in payroll    $        750    $        769    $        788   $        808    $        828
Business Liability Insurance                 $        150    $        154    $        158   $        162    $        166
Software Leases                              $        250    $        256    $        263   $        269    $        276
Utilities (e.g., Phone, internet, etc)       $        700    $        718    $        735   $        754    $        773
Office Expense (inc. equipment & supplies)   $        250    $        256    $        263   $        269    $        276
Repairs and Maintenance                      $        250    $        256    $        263   $        269    $        276
Miscellaneous Operating Expenses             $        200    $        205    $        210   $        215    $        221
Professional Expenses                        $        208    $        214    $        219   $        224    $        230
Reserve to ensure cont'd bus. operations     $         34    $      1,000    $      1,667   $      1,667    $      3,729
         SUBTOTAL for Operation Expense      $     45,592    $     48,554    $     50,676   $     52,070    $     56,323


Other Ch 11 Plan Payments
Class 2 - Secured IRS Claim           $             2,009    $      2,009    $      2,009   $      2,009    $      2,009
Ch 11 Trustee Fees                    $               500    $      1,000    $      1,000   $        ‐      $        ‐
Payments to Other Administrative Expense
                                      $               500    $        500    $        500   $      1,250    $      1,417
Class 4 Payments                      $               250    $        375    $        458   $        542    $      2,708
FTB 507(a)(8) Claim                   $                57    $         57    $         57   $          57   $          29
IRS 507 507(a)(8) Claim               $             6,000    $      7,292    $     10,417   $     14,167    $      8,442
      SUBTOTAL for Ch 11 Plan Expense $             9,316    $     11,233    $     14,441   $     18,024    $     14,604



TOTAL FOR ALL EXPENSES:                      $     54,908 $        59,787 $        65,117 $       70,094 $        70,927

Running Surplus                              $            92 $       305 $            188 $              93 $            0
Case 8:20-bk-10936-ES    Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                         Main Document    Page 66 of 121



  1

  2

  3
           EXHIBIT D:
  4
           Debtor’s Financial History
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 67 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 68 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 69 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 70 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 71 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 72 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 73 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 74 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 75 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 76 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 77 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 78 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 79 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 80 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 81 of 121
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 82 of 121



  1

  2

  3
           EXHIBIT E:
  4
           Details on each Class with Class Member and claim amount
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24
      Case 8:20-bk-10936-ES    Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19           Desc
                               Main Document    Page 83 of 121
Chapter 11 Classified Claims‐ Creditors, Amounts, Classification



   Chapter 11 Plan CLASS 1
                                                            Creditor     Claim Amount
                                            Internal Revenue Service      $106,415.00

                                           TOTAL Claims this Class:       $106,415.00




   Chapter 11 Plan CLASS 3
                                                            Creditor     Claim Amount
                              Employment Development Department            $95,249.85

                                           TOTAL Claims this Class:        $95,249.85




   Chapter 11 Plan CLASS 4
                                                            Creditor     Claim Amount
                                                     AP‐Cityview LLC       $12,285.33
                   Franchise Tax Board Bankruptcy Section, MS: A‐340          $430.17
                                            Internal Revenue Service      $911,741.36
                                        Law Offices of A. Lavar Taylor     $12,099.70
                                             South Coast Computers          $2,000.00

                                           TOTAL Claims this Class:       $938,556.56




                                     Grand Total All Classified Claims   $1,140,221.41
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 84 of 121



  1

  2

  3
           EXHIBIT F:
  4
           Amortization of Class 2
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24
                         Case 8:20-bk-10936-ES
                                     Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                                      Desc
                                    Main Document     Page 85 of 121
IRS 507 Tax Claim AMORTIZATION SCHEDULE
      ENTER VALUES                                                    LOAN SUMMARY
      Loan amount                          $453,632.12                Scheduled payment                       $8,560.60
      Annual interest rate                      5.00%                 Scheduled number of payments                   60
      Loan period in years                           5                Actual number of payments                      52
      Number of payments per year                   12                Total early payments                   $73,596.00
      Start date of loan                      6/1/2021                Total interest                         $62,425.96

      Optional extra payments                    $0.00                LENDER NAME                      IRS

PMT                       BEGINNING     SCHEDULED          EXTRA           TOTAL                                            ENDING      CUMULATIVE
      PAYMENT DATE                                                                       PRINCIPAL      INTEREST
NO                         BALANCE        PAYMENT        PAYMENT         PAYMENT                                           BALANCE        INTEREST
1     6/1/2021            $453,632.12     $8,560.60      -$2,560.00       $6,000.60        $4,110.46     $1,890.13        $449,521.66      $1,890.13
2     7/1/2021            $449,521.66     $8,560.60      -$2,560.00       $6,000.60        $4,127.59     $1,873.01        $445,394.07      $3,763.14
3     8/1/2021            $445,394.07     $8,560.60      -$2,560.00       $6,000.60        $4,144.79     $1,855.81        $441,249.28      $5,618.95
4     9/1/2021            $441,249.28     $8,560.60      -$2,560.00       $6,000.60        $4,162.06     $1,838.54        $437,087.22      $7,457.49
5     10/1/2021           $437,087.22     $8,560.60      -$2,560.00       $6,000.60        $4,179.40     $1,821.20        $432,907.82      $9,278.68
6     11/1/2021           $432,907.82     $8,560.60      -$2,560.00       $6,000.60        $4,196.82     $1,803.78        $428,711.00     $11,082.47
7     12/1/2021           $428,711.00     $8,560.60      -$2,560.00       $6,000.60        $4,214.30     $1,786.30        $424,496.70     $12,868.76
8     1/1/2022            $424,496.70     $8,560.60      -$2,560.00       $6,000.60        $4,231.86     $1,768.74        $420,264.84     $14,637.50
9     2/1/2022            $420,264.84     $8,560.60      -$2,560.00       $6,000.60        $4,249.49     $1,751.10        $416,015.34     $16,388.60
10    3/1/2022            $416,015.34     $8,560.60      -$2,560.00       $6,000.60        $4,267.20     $1,733.40        $411,748.14     $18,122.00
11    4/1/2022            $411,748.14     $8,560.60      -$2,560.00       $6,000.60        $4,284.98     $1,715.62        $407,463.16     $19,837.62
12    5/1/2022            $407,463.16     $8,560.60      -$2,560.00       $6,000.60        $4,302.83     $1,697.76        $403,160.33     $21,535.38
13    6/1/2022            $403,160.33     $8,560.60      -$1,269.00       $7,291.60        $5,611.76     $1,679.83        $397,548.56     $23,215.22
14    7/1/2022            $397,548.56     $8,560.60      -$1,269.00       $7,291.60        $5,635.15     $1,656.45        $391,913.42     $24,871.67
15    8/1/2022            $391,913.42     $8,560.60      -$1,269.00       $7,291.60        $5,658.63     $1,632.97        $386,254.79     $26,504.64
16    9/1/2022            $386,254.79     $8,560.60      -$1,269.00       $7,291.60        $5,682.20     $1,609.39        $380,572.59     $28,114.04
17    10/1/2022           $380,572.59     $8,560.60      -$1,269.00       $7,291.60        $5,705.88     $1,585.72        $374,866.71     $29,699.75
18    11/1/2022           $374,866.71     $8,560.60      -$1,269.00       $7,291.60        $5,729.65     $1,561.94        $369,137.06     $31,261.70
19    12/1/2022           $369,137.06     $8,560.60      -$1,269.00       $7,291.60        $5,753.53     $1,538.07        $363,383.53     $32,799.77
20    1/1/2023            $363,383.53     $8,560.60      -$1,269.00       $7,291.60        $5,777.50     $1,514.10        $357,606.03     $34,313.87
21    2/1/2023            $357,606.03     $8,560.60      -$1,269.00       $7,291.60        $5,801.57     $1,490.03        $351,804.46     $35,803.89
22    3/1/2023            $351,804.46     $8,560.60      -$1,269.00       $7,291.60        $5,825.75     $1,465.85        $345,978.72     $37,269.75
23    4/1/2023            $345,978.72     $8,560.60      -$1,269.00       $7,291.60        $5,850.02     $1,441.58        $340,128.70     $38,711.32
24    5/1/2023            $340,128.70     $8,560.60      -$1,269.00       $7,291.60        $5,874.39     $1,417.20        $334,254.30     $40,128.53
25    6/1/2023            $334,254.30     $8,560.60       $1,856.00      $10,416.60        $9,023.87     $1,392.73        $325,230.43     $41,521.25
26    7/1/2023            $325,230.43     $8,560.60       $1,856.00      $10,416.60        $9,061.47     $1,355.13        $316,168.96     $42,876.38
27    8/1/2023            $316,168.96     $8,560.60       $1,856.00      $10,416.60        $9,099.23     $1,317.37        $307,069.73     $44,193.75
28    9/1/2023            $307,069.73     $8,560.60       $1,856.00      $10,416.60        $9,137.14     $1,279.46        $297,932.59     $45,473.21
29    10/1/2023           $297,932.59     $8,560.60       $1,856.00      $10,416.60        $9,175.21     $1,241.39        $288,757.38     $46,714.59
30    11/1/2023           $288,757.38     $8,560.60       $1,856.00      $10,416.60        $9,213.44     $1,203.16        $279,543.94     $47,917.75
31    12/1/2023           $279,543.94     $8,560.60       $1,856.00      $10,416.60        $9,251.83     $1,164.77        $270,292.11     $49,082.51
32    1/1/2024            $270,292.11     $8,560.60       $1,856.00      $10,416.60        $9,290.38     $1,126.22        $261,001.72     $50,208.73
33    2/1/2024            $261,001.72     $8,560.60       $1,856.00      $10,416.60        $9,329.09     $1,087.51        $251,672.63     $51,296.24
34    3/1/2024            $251,672.63     $8,560.60       $1,856.00      $10,416.60        $9,367.96     $1,048.64        $242,304.67     $52,344.88
35    4/1/2024            $242,304.67     $8,560.60       $1,856.00      $10,416.60        $9,406.99     $1,009.60        $232,897.68     $53,354.48
36    5/1/2024            $232,897.68     $8,560.60       $1,856.00      $10,416.60        $9,446.19      $970.41         $223,451.49     $54,324.88
37    6/1/2024            $223,451.49     $8,560.60       $5,606.00      $14,166.60       $13,235.55      $931.05         $210,215.94     $55,255.93
                     Case 8:20-bk-10936-ES       Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19          Desc
PMT                  BEGINNING     SCHEDULED
                                                 Main Document
                                                      EXTRA
                                                                  Page 86 of 121
                                                                  TOTAL                                     ENDING      CUMULATIVE
      PAYMENT DATE                                                               PRINCIPAL    INTEREST
NO                    BALANCE        PAYMENT       PAYMENT           PAYMENT                               BALANCE        INTEREST
38    7/1/2024       $210,215.94     $8,560.60      $5,606.00       $14,166.60   $13,290.70     $875.90   $196,925.24     $56,131.83
39    8/1/2024       $196,925.24     $8,560.60      $5,606.00       $14,166.60   $13,346.08     $820.52   $183,579.16     $56,952.35
40    9/1/2024       $183,579.16     $8,560.60      $5,606.00       $14,166.60   $13,401.68     $764.91   $170,177.48     $57,717.27
41    10/1/2024      $170,177.48     $8,560.60      $5,606.00       $14,166.60   $13,457.52     $709.07   $156,719.95     $58,426.34
42    11/1/2024      $156,719.95     $8,560.60      $5,606.00       $14,166.60   $13,513.60     $653.00   $143,206.36     $59,079.34
43    12/1/2024      $143,206.36     $8,560.60      $5,606.00       $14,166.60   $13,569.90     $596.69   $129,636.45     $59,676.03
44    1/1/2025       $129,636.45     $8,560.60      $5,606.00       $14,166.60   $13,626.45     $540.15   $116,010.01     $60,216.19
45    2/1/2025       $116,010.01     $8,560.60      $5,606.00       $14,166.60   $13,683.22     $483.38   $102,326.78     $60,699.56
46    3/1/2025       $102,326.78     $8,560.60      $5,606.00       $14,166.60   $13,740.24     $426.36    $88,586.55     $61,125.92
47    4/1/2025        $88,586.55     $8,560.60      $5,606.00       $14,166.60   $13,797.49     $369.11    $74,789.06     $61,495.03
48    5/1/2025        $74,789.06     $8,560.60      $5,606.00       $14,166.60   $13,854.98     $311.62    $60,934.08     $61,806.65
49    6/1/2025        $60,934.08     $8,560.60      $7,500.00       $16,060.60   $15,806.71     $253.89    $45,127.38     $62,060.55
50    7/1/2025        $45,127.38     $8,560.60      $7,500.00       $16,060.60   $15,872.57     $188.03    $29,254.81     $62,248.58
51    8/1/2025        $29,254.81     $8,560.60      $7,500.00       $16,060.60   $15,938.70     $121.90    $13,316.11     $62,370.47
52    9/1/2025        $13,316.11     $8,560.60      $7,500.00       $13,316.11   $13,260.62      $55.48         $0.00     $62,425.96
53    10/1/2025            $0.00     $8,560.60          $0.00            $0.00        $0.00       $0.00         $0.00     $62,425.96
54    11/1/2025            $0.00     $8,560.60          $0.00            $0.00        $0.00       $0.00         $0.00     $62,425.96
55    12/1/2025            $0.00     $8,560.60          $0.00            $0.00        $0.00       $0.00         $0.00     $62,425.96
56    1/1/2026             $0.00     $8,560.60          $0.00            $0.00        $0.00       $0.00         $0.00     $62,425.96
57    2/1/2026             $0.00     $8,560.60          $0.00            $0.00        $0.00       $0.00         $0.00     $62,425.96
58    3/1/2026             $0.00     $8,560.60          $0.00            $0.00        $0.00       $0.00         $0.00     $62,425.96
59    4/1/2026             $0.00     $8,560.60          $0.00            $0.00        $0.00       $0.00         $0.00     $62,425.96
60    5/1/2026             $0.00     $8,560.60          $0.00            $0.00        $0.00       $0.00         $0.00     $62,425.96




                                                                Page 2 of 8
      Case 8:20-bk-10936-ES           Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                      Desc
                                      Main Document    Page 87 of 121
                            Amortization and Payment Schedule - IRS Secured Claim

Class 1
Initial Data
LOAN DATA                                                     TABLE DATA
                 Loan amount:      $106,415.00                         Table starts at date:
          Annual interest rate: 5.00%                               or at payment number: 1
                Term in years:           5.00
          Payments per year: 12
           First payment due: 8/1/2020
PERIODIC PAYMENT
          Entered payment:                        The table uses the calculated periodic payment amount,
        Calculated payment:          $2,008.18     unless you enter a value for "Entered payment."
CALCULATIONS
          Use payment of:            $2,008.18             Beginning balance at payment 1:        $106,415.00
        1st payment in table: 1                        Cumulative interest prior to payment 1:          $0.00


Table
            Payment               Beginning                                       Ending         Cumulative
No.            Date                 Balance      Interest        Principal        Balance          Interest
 1           8/1/2020             106,415.00      443.40         1,564.79       104,850.21          443.40
 2           9/1/2020             104,850.21      436.88         1,571.31       103,278.91          880.27
 3          10/1/2020             103,278.91      430.33         1,577.85       101,701.05         1,310.60
 4          11/1/2020             101,701.05      423.75         1,584.43       100,116.63         1,734.35
 5          12/1/2020             100,116.63      417.15         1,591.03        98,525.60         2,151.51
 6           1/1/2021              98,525.60      410.52         1,597.66        96,927.94         2,562.03
 7           2/1/2021              96,927.94      403.87         1,604.32        95,323.62         2,965.90
 8           3/1/2021              95,323.62      397.18         1,611.00        93,712.62         3,363.08
 9           4/1/2021              93,712.62      390.47         1,617.71        92,094.91         3,753.55
10           5/1/2021              92,094.91      383.73         1,624.45        90,470.45         4,137.28
11           6/1/2021              90,470.45      376.96         1,631.22        88,839.23         4,514.24
12           7/1/2021              88,839.23      370.16         1,638.02        87,201.21         4,884.40
13           8/1/2021              87,201.21      363.34         1,644.84        85,556.37         5,247.74
14           9/1/2021              85,556.37      356.48         1,651.70        83,904.67         5,604.22
15          10/1/2021              83,904.67      349.60         1,658.58        82,246.09         5,953.83
16          11/1/2021              82,246.09      342.69         1,665.49        80,580.60         6,296.52
17          12/1/2021              80,580.60      335.75         1,672.43        78,908.17         6,632.27
18           1/1/2022              78,908.17      328.78         1,679.40        77,228.77         6,961.06
19           2/1/2022              77,228.77      321.79         1,686.40        75,542.38         7,282.84
20           3/1/2022              75,542.38      314.76         1,693.42        73,848.96         7,597.60
21           4/1/2022              73,848.96      307.70         1,700.48        72,148.48         7,905.31
22           5/1/2022              72,148.48      300.62         1,707.56        70,440.91         8,205.92
23           6/1/2022              70,440.91      293.50         1,714.68        68,726.23         8,499.43
24           7/1/2022              68,726.23      286.36         1,721.82        67,004.41         8,785.79
25           8/1/2022              67,004.41      279.19         1,729.00        65,275.41         9,064.97
26           9/1/2022              65,275.41      271.98         1,736.20        63,539.21         9,336.95
27          10/1/2022              63,539.21      264.75         1,743.44        61,795.78         9,601.70
28          11/1/2022              61,795.78      257.48         1,750.70        60,045.08         9,859.18
29          12/1/2022              60,045.08      250.19         1,757.99        58,287.08        10,109.37
30           1/1/2023              58,287.08      242.86         1,765.32        56,521.76        10,352.23
31           2/1/2023              56,521.76      235.51         1,772.67        54,749.09        10,587.74
32           3/1/2023              54,749.09      228.12         1,780.06        52,969.03        10,815.86
33           4/1/2023              52,969.03      220.70         1,787.48        51,181.55        11,036.57
34           5/1/2023              51,181.55      213.26         1,794.93        49,386.62        11,249.82
35           6/1/2023              49,386.62      205.78         1,802.40        47,584.22        11,455.60

                                                     Page 1
      Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19             Desc
                              Main Document    Page 88 of 121
                       Amortization and Payment Schedule - IRS Secured Claim
           Payment        Beginning                                   Ending     Cumulative
No.           Date         Balance        Interest      Principal     Balance      Interest
36          7/1/2023      47,584.22        198.27       1,809.91     45,774.30    11,653.87
37          8/1/2023      45,774.30        190.73       1,817.46     43,956.85    11,844.59
38          9/1/2023      43,956.85        183.15       1,825.03     42,131.82    12,027.75
39         10/1/2023      42,131.82        175.55       1,832.63     40,299.19    12,203.30
40         11/1/2023      40,299.19        167.91       1,840.27     38,458.92    12,371.21
41         12/1/2023      38,458.92        160.25       1,847.94     36,610.98    12,531.46
42          1/1/2024      36,610.98        152.55       1,855.64     34,755.34    12,684.00
43          2/1/2024      34,755.34        144.81       1,863.37     32,891.98    12,828.82
44          3/1/2024      32,891.98        137.05       1,871.13     31,020.84    12,965.87
45          4/1/2024      31,020.84        129.25       1,878.93     29,141.91    13,095.12
46          5/1/2024      29,141.91        121.42       1,886.76     27,255.16    13,216.54
47          6/1/2024      27,255.16        113.56       1,894.62     25,360.54    13,330.11
48          7/1/2024      25,360.54        105.67       1,902.51     23,458.02    13,435.78
49          8/1/2024      23,458.02        97.74        1,910.44     21,547.58    13,533.52
50          9/1/2024      21,547.58        89.78        1,918.40     19,629.18    13,623.30
51         10/1/2024      19,629.18        81.79        1,926.39     17,702.79    13,705.09
52         11/1/2024      17,702.79        73.76        1,934.42     15,768.37    13,778.85
53         12/1/2024      15,768.37        65.70        1,942.48     13,825.89    13,844.55
54          1/1/2025      13,825.89        57.61        1,950.57     11,875.31    13,902.16
55          2/1/2025      11,875.31        49.48        1,958.70      9,916.61    13,951.64
56          3/1/2025       9,916.61        41.32        1,966.86      7,949.75    13,992.96
57          4/1/2025       7,949.75        33.12        1,975.06      5,974.69    14,026.08
58          5/1/2025       5,974.69        24.89        1,983.29      3,991.40    14,050.98
59          6/1/2025       3,991.40        16.63        1,991.55      1,999.85    14,067.61
60          7/1/2025       1,999.85         8.33        1,999.85        0.00      14,075.94




                                              Page 2
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 89 of 121



  1

  2

  3
           EXHIBIT G:
  4
           Sample Chapter 11 Ballot
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24
Case 8:20-bk-10936-ES      Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19               Desc
                           Main Document    Page 90 of 121



  1   Prepared By:
      Michael Jones, CA Bar No. 271574
  2   M. Jones & Associates, PC
      505 North Tustin Ave, Suite 105
  3   Santa Ana, CA 92705
      Telephone: (714) 795-2346
  4   Facsimile: (888) 341-5213
      Email: mike@mjonesoc.com
  5

  6
                              UNITED STATES BANKRUPTCY COURT
  7                            CENTRAL DISTRICT OF CALIFORNIA
                                     SANTA ANA DIVISION
  8

  9
       In Re:                                             In Chapter 11 Proceedings
 10
       *** SAMPLE BALLOT ONLY ***
 11                                                       Case No. [Case Number]
       DEBTOR NAME HERE
 12
       ** SAMPLE BALLOT ONLY ***                                     ([Creditor Name])
 13
                                                        CLASS [Class Specified] BALLOT FOR
       Debtors and Debtors-in-Possession.              ACCEPTING OR REJECTING PLAN OF
 14
                                                               REORGANIZATION
 15

 16                                                    Plan Confirmation Hearing
                                                       Date: [Date of Confirmation]
 17                                                    Time: [Time of Confirmation]
                                                       Crtrm: [Courtroom for Confirmation]
 18

 19
                CLASS [Class Specified] BALLOT FOR ACCEPTING OR REJECTING
 20
                                  PLAN OF REORGANIZATION
 21   [DEBTOR NAME HERE] have filed a plan of reorganization dated [Date of Plan] and on the
      docket as Item Number [Docket Number] (the "Plan") for the Debtors in this case. The Chapter
 22   11 Plan provides information to assist you in deciding how to vote your ballot. If you do not have
      a copy of the Chapter 11 Plan, you may obtain a copy from M. Jones & Associates, PC, 505 N.
 23   Tustin Ave, Ste 105, Santa Ana, CA 92705. Court approval of the solicitation of the Plan does not
      indicate approval of the Plan by the Court.
 24
Case 8:20-bk-10936-ES          Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                          Desc
                               Main Document    Page 91 of 121



  1           You should review the the Plan before you vote. You may wish to seek legal advice
      concerning the Plan and your classification and treatment under the Plan. Your Claim has
  2   been placed in Class [CLASS Number] under the Plan. If you hold claims or equity
      interests in more than one class, you will receive a ballot for each class in which you are
  3   entitled to vote.

  4          If your ballot is not received by Attn. Michael Jones, M. Jones & Associates, PC, 505
      N. Tustin Ave, Ste 105, Santa Ana, CA 92705 on or before [Balloting Deadline], and such
  5   deadline is not extended, your vote will not count as either an acceptance or rejection of the
      Plan.
  6
             If the Plan is confirmed by the Bankruptcy Court it will be binding on you whether
  7   or not you vote.

  8
                         ACCEPTANCE OR REJECTION OF THE PLAN
      The undersigned, the holder of a [Class] claim against the Debtor in the unpaid amount of [Amount of Claim],
  9   Creditor [Creditor Name],

 10                                                   (Check one box only)
                         ACCEPTS THE PLAN                                              REJECTS THE PLAN
 11

 12                                                                                Alternate treatment
                                                       CLASS Treatment A           selections only on ballots for
                                                                                   classes where creditors select
 13                                                    CLASS Treatment B           their treatment option

 14
       Dated: ____________________       Print or type name:
 15

 16                                      Signature:

 17                                      Title (if corporation or partnership)

                                         Address:
 18

 19

 20
      RETURN THIS BALLOT TO:
 21   Michael Jones
      505 N Tustin Ave, Ste 105
      Santa Ana, CA 92705
 22

 23

 24
Case 8:20-bk-10936-ES   Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 92 of 121



  1

  2
           EXHIBIT H:
  3
           Mr. Lonnie Tee’s Chapter 13 Plan and Confirmation Order
  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24                             __________________________
          AMENDED DISCLOSURE STATEMENT DESCRIBING CH. 11 PLAN OF REORGANIZATION
         Case 8:20-bk-10936-ES
              8:19-bk-14950-ES                Doc 84
                                                   38 Filed 03/18/21
                                                            04/27/20 Entered 03/18/21
                                                                               04/27/20 09:20:19
                                                                                        13:06:26                            Desc
                                              Main
                                               MainDocument
                                                    Document PagePage93
                                                                      1 of 15
                                                                           121


Attorney or Party Name, Address, Telephone & FAX Numbers, State Bar          FOR COURT USE ONLY
Number & Email Address
Christopher J. Langley 258851
Law Offices of Langley & Chang
4158 14th St.
Riverside, CA 92501
951-383-3388 Fax: 877-483-4434
258851 CA
chris@langleylegal.com




    Debtor appearing without attorney
    Attorney for Debtor

                                               UNITED STATES BANKRUPTCY COURT
                                                CENTRAL DISTRICT OF CALIFORNIA

List all names (including trade names) used by Debtor within                 CASE NUMBER: 8:19-bk-14950-ES
the last 8 years.
In re:                                                                       CHAPTER 13
   Lonnie M Tee                                                                                  CHAPTER 13 PLAN
                                                                                                     Original
                                                                                                     1st Amended*
                                                                                                     2nd Amended*
                                                                                                              Amended*

                                                                                  *list below which sections have been changed:

                                                                                         [FRBP 3015(b); LBR 3015-1]
                                                                             11 U.S.C. SECTION 341(a) CREDITORS' MEETING:
                                                                             Date:       2/04/20
                                                                             Time:      9:00AM
                                                                                           RM 1-154, 411 W Fourth St., Santa Ana, CA
                                                                             Address:      92701.


                                                                             PLAN CONFIRMATION HEARING: [LBR 3015-1(d)]
                                                                             Date:    2/25/20
                                                                             Time:   1:30PM
                                                                                           Crtrm 5A, 411 W Fourth St., Santa Ana, CA
                                                                             Address:      92701.
                                                                Debtor(s).

         “Bankruptcy Code” and “11 U.S.C.” refer to the United States Bankruptcy Code, Title 11 of the United States Code.
   “FRBP” refers to the Federal Rules of Bankruptcy Procedure. “LBR” and “LBRs” refer to the Local Bankruptcy Rule(s) of this court.

Part 1: PRELIMINARY INFORMATION

TO DEBTOR (the term "Debtor" includes and refers to both spouses as Debtors in a joint bankruptcy case): This
Chapter 13 Plan (Plan) sets out options that may be appropriate in some cases, but the presence of an option in this Plan
does not indicate that the option is appropriate, or permissible, in your situation. A Plan that does not comply with local
rules and judicial rulings may not be confirmable. You should read this Plan carefully and discuss it with your attorney if

             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 1                                  F3015-1.01.CHAPTER13.PLAN
           Case 8:20-bk-10936-ES
                8:19-bk-14950-ES              Doc 84
                                                   38 Filed 03/18/21
                                                            04/27/20 Entered 03/18/21
                                                                               04/27/20 09:20:19
                                                                                        13:06:26                            Desc
                                              Main
                                               MainDocument
                                                    Document PagePage94
                                                                      2 of 15
                                                                           121

you have one. If you do not have an attorney, you may wish to consult one.

TO ALL CREDITORS: This Plan is proposed by Debtor and your rights may be affected by this Plan. Your claim may be
reduced, modified, or eliminated. You should read this Plan carefully and discuss it with your attorney if you have one. If
you do not have an attorney, you may wish to consult one.

PLEASE NOTE THAT THE PROVISIONS OF THIS PLAN MAY BE MODIFIED BY ORDER OF THE COURT.

If you oppose this Plan’s treatment of your claim or any provision of this Plan, you or your attorney must file a written
objection to confirmation of the Plan at least 14 days before the date set for the hearing on confirmation. However, the
amounts listed on a proof of claim for an allowed secured or priority claim control over any contrary amounts listed in the
Plan. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See FRBP
3015. In addition, you must file a timely proof of claim in order to be paid under any plan. See LBR 3015-1 and FRBP
3002(a).

Defaults will be cured using the interest rate set forth below in the Plan.

The following matters may be of particular importance to you:

Debtor must check one box on each line to state whether or not this Plan includes each of the following items. If
an item is checked as “Not Included,” if both boxes are checked, or neither box is checked, the item will be
ineffective if set out later as a provision in this Plan.

     1.1     Valuation of property and avoidance of a lien on property of the bankruptcy estate, set out in Class 3B
             and/or Section IV (11 U.S.C. § 506(a) and (d)):
               Included        Not included

     1.2     Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in Section
             IV (11 U.S.C. § 522(f)):
                Included        Not included

     1.3     Less than full payment of a domestic support obligation that has been assigned to a governmental unit,
             pursuant to 11 U.S.C. §1322(a)(4). This provision requires that payments in Part 2 Section I.A. be for a
             term of 60 months:
                Included       Not included

     1.4     Other Nonstandard Plan provisions, set out in Section IV:
               Included      Not included

ALL CREDITORS ARE REQUIRED TO FILE A PROOF OF CLAIM IN ORDER TO HAVE AN ALLOWED CLAIM,
EXCEPT AS PROVIDED IN FRBP 3002(a). A Debtor whose Plan is confirmed may be eligible thereafter to receive a
discharge of debts to the extent specified in 11 U.S.C. § 1328.

Regardless of whether this Plan treats a claim as secured or unsecured, any lien securing such claim is not avoided other
than as provided by law or order of the court.

Part 2: PLAN TERMS

Debtor proposes the following Plan terms and makes the following declarations:

Section I. PLAN PAYMENT AND LENGTH OF PLAN

     A. Monthly Plan Payments will begin 30 days from the date the bankruptcy petition was filed. If the payment due
        date falls on the 29th, 30th, or 31st day of the month, payment is due on the 1st day of the following month (LBR
        3015-1(k)(1)(A)).

           Payments by Debtor of:
           $ 4,350.00                    per month for months 1                   through     4             totaling $ 17,400.00             .

             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 2                                  F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-10936-ES
              8:19-bk-14950-ES                Doc 84
                                                   38 Filed 03/18/21
                                                            04/27/20 Entered 03/18/21
                                                                               04/27/20 09:20:19
                                                                                        13:06:26                            Desc
                                              Main
                                               MainDocument
                                                    Document PagePage95
                                                                      3 of 15
                                                                           121

          $ 10,321.00                per month for months 5              through 18         totaling $ 144,494.00                            .
          $  14,071.00               per month for months   19           through  36        totaling $ 253,278.00                            .
          $ 16,879.00                per month for months 37             through 60         totaling $ 405,096.00                            .
         For a total plan length of 60 months totaling $820,268.00. *see miscellaneous provisions under IV. D for an
         explanation of the steps.

     B. Nonpriority unsecured claims.

         The total amount of estimated non-priority unsecured claims is $196,683.18.

         1. Unless otherwise ordered by the court, after Class 1 through Class 4 creditors are paid, allowed nonpriority
            unsecured claims that are not separately classified (Class 5) will be paid pro rata per the option checked
            below. If both options below are checked, the option providing the largest payment will be effective.

               a.    "Percentage" plan: 0% of the total amount of these claims, for an estimated total payment of $6.00.

               b.     "Residual" plan: The remaining funds, after disbursements have been made to all other creditors
                      provided for in this Plan, estimated to pay a total of $6.00 and 0% to claims in Class 5. The amount
                      distributed to Class 5 claims may be less than the amount specified here depending on the amount of
                      secured and priority claims allowed.

         2. Minimum Plan payments. Regardless of the options checked above, payments on allowed nonpriority
            unsecured claims will be made in at least the greater of the following amounts:

               (a) the sum of $0.00, representing the liquidation value of the estate in a hypothetical Chapter 7 case under 11
                  U.S.C. § 1325(a)(4), or

               (b) if Debtor has above-median income and otherwise subject to 11 U.S.C. § 1325(b), the sum of $                                  ,
                    representing all disposable income payable for 60 months under the means test.

     C. Income tax refunds. Debtor will provide the Chapter 13 Trustee with a copy of each income tax return filed during
        the Plan term within 14 days of filing the return and, unless the Plan provides 100% payment to nonpriority
        unsecured creditors (Class 5), will turn over to the Chapter 13 Trustee all federal and state income tax refunds
        received for the term of the plan. The Debtor may retain a total of $500 of the sum of the federal and state tax
        refunds for each tax year. Income tax refunds received by the debtor and turned over to the Chapter 13 Trustee
        or directly turned over to the Chapter 13 Trustee by the taxing authorities do not decrease the total amount of
        payments stated in Section I.A., above. The refunds are pledged to the plan in addition to the amounts stated in
        Section I.A. and can be used by the Chapter 13 Trustee to increase the percentage paid to general unsecured
        creditors without further order of the Bankruptcy Court.

     D. In the event that secured creditor(s) file a Notice of Postpetition Fees and Costs pursuant to FRBP 3002.1(c), the
        Chapter 13 Trustee is authorized, but not required, to commence paying those charges 90 days after that notice
        is filed, unless within that time the Debtor contests those charges by filing a motion to determine payment under
        FRBP3002.1(e) or agrees to pay those charges by filing a motion to modify this Plan.

     E. Debtor must make preconfirmation adequate protection payments for any creditor that holds an allowed claim
        secured by personal property where such security interest is attributable to the purchase of such property and
        preconfirmation payments on leases of personal property whose allowed claim is impaired by the terms proposed
        in this Plan. Debtor must make preconfirmation adequate protection payments and preconfirmation lease
        payments to the Chapter 13 Trustee for the following creditor(s) in the following amounts:

         Creditor/Lessor Name                Collateral Description                Last 4 Digits of Account #                 Amount
-NONE-

         Each adequate protection payment or preconfirmation lease payment will accrue beginning the 30th day from the
         date of filing of the case. The Chapter 13 Trustee must deduct the foregoing adequate protection payment(s)
         and/or preconfirmation lease payment from Debtor's Plan Payment and disburse the adequate protection
         payment or preconfirmation lease payment to the secured creditor(s) at the next disbursement or as soon as

             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 3                                  F3015-1.01.CHAPTER13.PLAN
          Case 8:20-bk-10936-ES
               8:19-bk-14950-ES               Doc 84
                                                   38 Filed 03/18/21
                                                            04/27/20 Entered 03/18/21
                                                                               04/27/20 09:20:19
                                                                                        13:06:26                            Desc
                                              Main
                                               MainDocument
                                                    Document PagePage96
                                                                      4 of 15
                                                                           121

          practicable after the payment is received and posted to the Chapter 13 Trustee’s account. The Chapter 13
          Trustee will collect his or her statutory fee on all receipts made for preconfirmation adequate protection payments
          or preconfirmation lease payments.

     F. Debtor must not incur debt greater than $1,000 without prior court approval unless the debt is incurred in the
        ordinary course of business pursuant to 11 U.S.C. §1304(b) or for medical emergencies.

     G. The Chapter 13 Trustee is authorized to disburse funds after the date the Plan confirmation is announced in open
        court.

     H. Debtor must file timely all postpetition tax returns and pay timely all postconfirmation tax liabilities directly to the
        appropriate taxing authorities.

     I.   Debtor must pay all amounts required to be paid under a Domestic Support Obligation that first became payable
          after the date of the filing of the bankruptcy petition.

     J.   If the Plan proposes to avoid a lien of a creditor, the Chapter 13 Trustee must not disburse any payments to that
          creditor on that lien until the Plan confirmation order is entered.

     K. Debtor must pay all required ongoing property taxes and insurance premiums for all real and personal property
        that secures claims paid under the Plan.

Section II. ORDER OF PAYMENT OF CLAIMS; CLASSIFICATION AND TREATMENT OF CLAIMS:

     Except as otherwise provided in this Plan, the Chapter 13 Trustee must disburse all available funds for the payment of
     claims as follows:

     A. ORDER OF PAYMENT OF CLAIMS:


          1st    If there are Domestic Support Obligations, the order of priority will be:

                      (a) Domestic Support Obligations and the Chapter 13 Trustee’s fee not exceeding the amount accrued
                         on Plan Payments made to date;

                      (b) Administrative expenses (Class 1(a)) until paid in full;

                 If there are no Domestic Support Obligations, the order of priority will be:

                      (a) The Chapter 13 Trustee’s fee not exceeding the amount accrued on Plan Payments made to date;

                      (b) Administrative expenses (Class 1(a)) until paid in full.

          2nd Subject to the 1st paragraph, pro rata to all secured claims and all priority unsecured claims until paid in full
              except as otherwise provided in this Plan..

          3rd    Non-priority unsecured creditors will be paid pro rata except as otherwise provided in this Plan. No payment
                 will be made on nonpriority unsecured claims until all the above administrative, secured and priority claims
                 have been paid in full unless otherwise provided in this Plan.

     B. CLASSIFICATION AND TREATMENT OF CLAIMS:




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 4                                  F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-10936-ES
              8:19-bk-14950-ES                Doc 84
                                                   38 Filed 03/18/21
                                                            04/27/20 Entered 03/18/21
                                                                               04/27/20 09:20:19
                                                                                        13:06:26                            Desc
                                              Main
                                               MainDocument
                                                    Document PagePage97
                                                                      5 of 15
                                                                           121


                                                                  CLASS 1


                     ALLOWED UNSECURED CLAIMS ENTITLED TO PRIORITY UNDER 11 U.S.C. §507

Class 1 claims will be paid in full pro rata. Any treatment that proposes to pay claims in Class 1(a) or 1(b) less than in full
must be agreed to in writing by the holder of each such claim and specifically addressed in Section IV.D.

Unless otherwise ordered by the court, the claim amount stated on a proof of claim, and the dollar amount of any
allowed administrative expense, controls over any contrary amount listed below.

                                                  AMOUNT OF                  INTEREST                             TOTAL
                CATEGORY
                                                PRIORITY CLAIM               RATE, if any                        PAYMENT

a. Administrative Expenses

(1)     Chapter 13 Trustee’s Fee – estimated at 11% of all payments to be made to all classes through this Plan.

(2)     Attorney’s Fees                                     $5,000.00                                                              $5,000.00

(3)     Chapter 7 Trustee’s Fees


(4)     Other

(5)     Other

b. Other Priority Claims

(1)     Internal Revenue Service                           $60,086.17             0%                                              $60,086.17

(2)     Franchise Tax Board                                $18,928.81             0%                                              $18,928.81

(3)     Domestic Support Obligation

(4)     Other: EDD                                         $85,404.85             0%                                              $85,404.85

(5)     Other

(6)     Other

c.      Domestic Support Obligations that have been assigned to a governmental unit and are not to be paid in full in the
        Plan pursuant to §1322(a)(4) (this provision requires that payments in Part 2 Section I.A. be for a term of 60
        months)

        (specify creditor name):




     See attachment for additional claims in Class 1.




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 5                                  F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-10936-ES
              8:19-bk-14950-ES                Doc 84
                                                   38 Filed 03/18/21
                                                            04/27/20 Entered 03/18/21
                                                                               04/27/20 09:20:19
                                                                                        13:06:26                            Desc
                                              Main
                                               MainDocument
                                                    Document PagePage98
                                                                      6 of 15
                                                                           121


                                                                  CLASS 2


                CLAIMS SECURED SOLELY BY PROPERTY THAT IS DEBTOR’S PRINCIPAL RESIDENCE
                   ON WHICH OBLIGATION MATURES AFTER THE FINAL PLAN PAYMENT IS DUE
Check one.

        None. If "None" is checked, the rest of this form for Class 2 need not be completed.

        Debtor will maintain and make the current contractual installment payments on the secured claims listed below,
       with any changes required by the applicable contract and noticed in conformity with any applicable rules. Unless
       otherwise ordered by the court, these payments will be disbursed either by the Chapter 13 Trustee or directly by
       Debtor, as specified below. Debtor will cure the prepetition arrearages, if any, on a listed claim through
       disbursements by the Chapter 13 Trustee, with interest, if any, at the rate stated.

       The arrearage amount stated on a proof of claim controls over any contrary amount listed below.

                                                                                                                               POST-
                                LAST 4                                ESTIMATED
                                                 AMOUNT OF                      ESTIMATED                                     PETITION
       NAME OF                 DIGITS OF                    INTEREST   MONTHLY
                                                 ARREARAGE,                       TOTAL                                       PAYMENT
       CREDITOR                ACCOUNT                        RATE   PAYMENT ON
                                                   IF ANY                       PAYMENTS                                    DISBURSING
                               NUMBER                                ARREARAGE
                                                                                                                               AGENT
Selene Finance (1)                               $42,603.15          0.00%          $10,650.79          $42,603.15           Trustee
                                                                                                                             Debtor


   See attachment for additional claims in Class 2.


                                                                 CLASS 3A



                                   UNIMPAIRED CLAIMS TO BE PAID DIRECTLY BY DEBTOR

Check one.

      None. If "None" is checked, the rest of this form for Class 3A need not be completed.

     Debtor will make regular payments, including any preconfirmation payments, directly to the following creditors in
   accordance with the terms of the applicable contract (Include Creditor Name and Last 4 Digits of Account Number):


The claims of these creditors are unimpaired under the plan.


   See attachment for additional claims in Class 3A.


                                                                 CLASS 3B


 CLAIMS SECURED BY REAL OR PERSONAL PROPERTY WHICH ARE TO BE BIFURCATED AND PAID IN FULL
                              DURING THE TERM OF THIS PLAN.
Check one.



             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 6                                  F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-10936-ES
              8:19-bk-14950-ES                Doc 84
                                                   38 Filed 03/18/21
                                                            04/27/20 Entered 03/18/21
                                                                               04/27/20 09:20:19
                                                                                        13:06:26                            Desc
                                              Main
                                               MainDocument
                                                    Document PagePage99
                                                                      7 of 15
                                                                           121

       None. If "None" is checked, the rest of this form for Class 3B need not be completed.

      Debtor proposes:

         Bifurcation of Claims - Dollar amounts/lien avoidance. Except as provided below regarding bifurcation of
         claims into a secured part and an unsecured part, the claim amounts listed on a proof of claim control this Plan
         over any contrary amounts listed below.

         (a) Bifurcated claims - secured parts: Debtor proposes that, for the purposes of distributions under this Plan, the
            dollar amount of secured claims in this Class 3B should be as set forth in the column headed “Secured Claim
            Amount.” For that dollar amount to be binding on the affected parties, either

             (i) Debtor must obtain a court order granting a motion fixing the dollar amount of the secured claim and/or
                 avoiding the lien, or

             (ii) Debtor must complete and comply with Part 2 Section IV.C., so that the Plan itself serves as such a motion;
                  the "Included" boxes must be checked in Part 1 Paragraphs 1.1 and/or 1.2 (indicating that this Plan
                  includes valuation and lien avoidance, and/or avoidance of a judicial lien or nonpossessory,
                  nonpurchase-money lien in Section IV.C.); and this Plan must be confirmed - if any one of those conditions
                  is not satisfied, then the claim will not be bifurcated into a secured part and an unsecured part pursuant to
                  this sub-paragraph.

         (b) Bifurcated claims - unsecured parts: Any allowed claim that exceeds the amount of the secured claim will be
            treated as a nonpriority unsecured claim in Class 5 below.

                                 LAST 4 DIGITS                         SECURED                          ESTIMATED           ESTIMATED
                                                        CLAIM                           INTEREST
  NAME OF CREDITOR               OF ACCOUNT                             CLAIM                            MONTHLY              TOTAL
                                                        TOTAL                             RATE
                                   NUMBER                              AMOUNT                            PAYMENT            PAYMENTS




   See attachment for additional claims in Class 3B.


                                                                 CLASS 3C


 CLAIMS SECURED BY REAL OR PERSONAL PROPERTY WHICH ARE TO BE PAID IN FULL DURING THE TERM
        OF THIS PLAN (WITHOUT BIFURCATION), INCLUDING CURE OF ARREARS, IF APPLICABLE.

Check all that apply.

        None. If "None" is checked, the rest of this form for Class 3C need not be completed.

      Debtor proposes to treat the claims listed below as fully secured claims on the terms set forth below. These claims
       will not be bifurcated. The claim amounts listed on a proof of claim control this Plan over any contrary amounts
       listed below.

                               IMPAIRED CLAIMS PAID THROUGH THE PLAN BY THE TRUSTEE

      NAME OF CREDITOR                     LAST 4           CLAIM TOTAL           INTEREST           ESTIMATED           ESTIMATED
                                          DIGITS OF                                 RATE              MONTHLY            TOTAL
                                          ACCOUNT                                                     PAYMENT            PAYMENTS
                                          NUMBER
Franchise Tax Board                                                $56,680.32 0.00                           $1,205.96            $56,680.32

             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 7                                  F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-10936-ES
              8:19-bk-14950-ES                Doc 84
                                                  38 Filed 03/18/21
                                                           04/27/20 Entered 03/18/21
                                                                              04/27/20 09:20:19
                                                                                       13:06:26                             Desc
                                             Main
                                               Main
                                                  Document
                                                    Document Page
                                                                Page100
                                                                      8 of
                                                                        of15
                                                                           121

      NAME OF CREDITOR                     LAST 4           CLAIM TOTAL           INTEREST           ESTIMATED           ESTIMATED
                                          DIGITS OF                                 RATE              MONTHLY            TOTAL
                                          ACCOUNT                                                     PAYMENT            PAYMENTS
                                          NUMBER
Internal Revenue Service (2)                                      $420,653.66 5.00                          $10,005.77           $470,271.06

                                                     CURE AND MAINTAIN CLAIMS


       Debtor will maintain and make the current contractual installment payments (Ongoing Payments) on the secured
   claims listed below pursuant to the terms of the applicable contract, except as stated otherwise in this Plan. These
   payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as specified below. Debtor will cure
   and pay the prepetition arrearages, if any, on a claim listed below through disbursements by the Chapter 13 Trustee,
   with interest, if any, at the rate stated. The dollar amount of arrearage stated on a proof of claim controls over any
   contrary amount listed below.

                                                                                      Cure of Default
                          LAST 4 DIGITS OF                                              ESTIMATED                              ONGOING
     NAME OF                                      AMOUNT OF                                                ESTIMATED
                             ACCOUNT                                   INTEREST          MONTHLY                               PAYMENT
     CREDITOR                                     ARREARAGE,                                                 TOTAL
                             NUMBER                                      RATE          PAYMENT ON                             DISBURSING
                                                    IF ANY                                                 PAYMENTS
                                                                                       ARREARAGE                                 AGENT

                                                                                                                             Trustee
                                                                                                                             Debtor


   See attachment for additional claims in Class 3C.


                                                                 CLASS 3D


                                       SECURED CLAIMS EXCLUDED FROM 11 U.S.C. §506

Check one.

       None. If "None" is checked, the rest of this form for Class 3D need not be completed.

      The claims listed below were either:

1. Incurred within 910 days before the petition date and secured by a purchase money security interest in a motor
  vehicle   acquired for the personal use of Debtor, or

2. Incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
  value.

These claims will be paid in full under this Plan with interest at the rate stated below. The claim amount stated on a proof
of claim controls over any contrary amount listed below.
                                           LAST 4
                                                                                                     ESTIMATED              ESTIMATED
                                          DIGITS OF                               INTEREST
      NAME OF CREDITOR                                      CLAIM TOTAL                               MONTHLY                 TOTAL
                                          ACCOUNT                                   RATE
                                                                                                      PAYMENT               PAYMENTS
                                          NUMBER




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 8                                  F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-10936-ES
              8:19-bk-14950-ES                Doc 84
                                                  38 Filed 03/18/21
                                                           04/27/20 Entered 03/18/21
                                                                              04/27/20 09:20:19
                                                                                       13:06:26                             Desc
                                             Main
                                               Main
                                                  Document
                                                    Document Page
                                                                Page101
                                                                      9 of
                                                                        of15
                                                                           121

   See attachment for additional claims in Class 3D.



                                                                  CLASS 4


                            OTHER CLAIMS ON WHICH THE LAST PAYMENT ON A CLAIM IS DUE
                             AFTER THE DATE ON WHICH THE FINAL PLAN PAYMENT IS DUE,
                                WHICH ARE PROVIDED FOR UNDER 11 U.S.C. §1322(b)(5)
   Check one.

      None. If “None” is checked, the rest of this form for Class 4 need not be completed.

      Debtor will maintain and make the current contractual installment payments (Ongoing Payments) on the secured
     claims listed below pursuant to the terms of the applicable contract, except as stated otherwise in this Plan. These
     payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as specified below. Debtor will
     cure and pay the prepetition arrearages, if any, on a claim listed below through disbursements by the Chapter 13
     Trustee, with interest, if any, at the rate stated. The dollar amount of arrearage stated on a proof of claim controls
     over any contrary amount listed below.

                                                                                      Cure of Default
                          LAST 4 DIGITS OF                                              ESTIMATED                              ONGOING
     NAME OF                                      AMOUNT OF                                                ESTIMATED
                             ACCOUNT                                   INTEREST          MONTHLY                               PAYMENT
     CREDITOR                                     ARREARAGE,                                                 TOTAL
                             NUMBER                                      RATE          PAYMENT ON                             DISBURSING
                                                    IF ANY                                                 PAYMENTS
                                                                                       ARREARAGE                                 AGENT
                                                                                                                             Trustee
                                                                                                                             Debtor


   See attachment for additional claims in Class 4.


                                                                 CLASS 5A

                      NON-PRIORITY UNSECURED CLAIMS NOT SEPARATELY CLASSIFIED
Allowed nonpriority unsecured claims not separately classified must be paid pursuant to Section I.B. above.


                                            SEPARATE CLASSIFICATION:
Check all that apply if Debtor proposes any separate classification of nonpriority unsecured claims.
     None. If "None" is checked, the rest of this form for Class 5 need not be completed.




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 9                                  F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-10936-ES
              8:19-bk-14950-ES                Doc 84
                                                  38 Filed 03/18/21
                                                           04/27/20 Entered 03/18/21
                                                                             04/27/20 09:20:19
                                                                                      13:06:26                              Desc
                                             Main
                                              MainDocument
                                                   Document Page
                                                               Page102
                                                                    10 of 121
                                                                          15



                                                                 CLASS 5B


    Maintenance of payments. Debtor will maintain and make the contractual installment payments on the unsecured
claims listed below on which the last payment is due after the final Plan payment. The contractual installment payments
will be disbursed by Debtor.

                                                    LAST 4
                                                                                          ESTIMATED
                                                   DIGITS OF         INTEREST                                     ESTIMATED TOTAL
             NAME OF CREDITOR                                                              MONTHLY
                                                   ACCOUNT             RATE                                          PAYMENTS
                                                                                           PAYMENT
                                                   NUMBER




                                                                 CLASS 5C

      Other separately classified nonpriority unsecured claims.
                                                    LAST 4
                                                                     AMOUNT TO BE
                                                   DIGITS OF                                 INTEREST          ESTIMATED TOTAL
             NAME OF CREDITOR                                         PAID ON THE
                                                   ACCOUNT                                     RATE          AMOUNT OF PAYMENTS
                                                                         CLAIM
                                                   NUMBER




   See attachment for additional claims in Class 5.


                                                                  CLASS 6


                                                    SURRENDER OF COLLATERAL

   Check one.

      None. If “None” is checked, the rest of this form for Class 6 need not be completed.

       Debtor elects to surrender to each creditor listed below the collateral that secures the creditor’s claim. Debtor
     requests that upon confirmation of the Plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only
     and that the stay under 11 U.S.C. §1301 be terminated in all respects. Any allowed unsecured claim resulting from
     the disposition of the collateral will be treated in Class 5 above.


       Creditor Name:                                                Description:


    See attachment for additional claims in Class 6.




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 10                                  F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-10936-ES
              8:19-bk-14950-ES                Doc 84
                                                  38 Filed 03/18/21
                                                           04/27/20 Entered 03/18/21
                                                                             04/27/20 09:20:19
                                                                                      13:06:26                              Desc
                                             Main
                                              MainDocument
                                                   Document Page
                                                               Page103
                                                                    11 of 121
                                                                          15


                                                                  CLASS 7


                                EXECUTORY CONTRACTS AND UNEXPIRED LEASES
   Any executory contracts or unexpired leases not listed below are deemed rejected.

   Check one.

      None. If “None” is checked, the rest of this form for Class 7 need not be completed.

      The executory contracts and unexpired leases listed below are treated as specified (identify the contract or lease at
     issue and the other party(ies) to the contract or lease):


     Creditor Name:

     Description:
                                Rejected                                      Assumed; cure amount (if any): $
                                                                       to be paid over    months

     Creditor Name:

     Description:
                                Rejected                                      Assumed; cure amount (if any): $
                                                                        to be paid over    months

     Payments to be cured within        months of filing of the bankruptcy petition. All cure payments will be
     made through disbursements by the Chapter 13 Trustee.

    See attachment for additional claims in Class 7.


Section III. PLAN SUMMARY



                 CLASS 1a                                                                                              $5,000.00

                 CLASS 1b                                                                                           $164,419.83

                 CLASS 1c                                                                                                   $0.00

                 CLASS 2                                                                                              $42,603.15

                 CLASS 3B                                                                                                   $0.00


                 CLASS 3C                                                                                           $526,951.00

                 CLASS 3D                                                                                                   $0.00

                 CLASS 4                                                                                                    $0.00

                 CLASS 5A                                                                                                   $6.00

                 CLASS 5C                                                                                                   $0.00




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 11                                  F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-10936-ES
              8:19-bk-14950-ES                Doc 84
                                                  38 Filed 03/18/21
                                                           04/27/20 Entered 03/18/21
                                                                             04/27/20 09:20:19
                                                                                      13:06:26                              Desc
                                             Main
                                              MainDocument
                                                   Document Page
                                                               Page104
                                                                    12 of 121
                                                                          15


                 CLASS 7                                                                                                    $0.00

                 SUB-TOTAL                                                                                          $738,979.98
                 CHAPTER 13 TRUSTEE'S FEE
                 (Estimated 11% unless advised otherwise)                                                             $81,287.64

                 TOTAL PAYMENT                                                                                      $820,268.00

Section IV. NON-STANDARD PLAN PROVISIONS

        None. If “None” is checked, the rest of Section IV need not be completed.

     Pursuant to FRBP 3015(c), Debtor must set forth all nonstandard Plan provisions in this Plan in this separate
     Section IV of this Plan and must check off the “Included” box or boxes in Paragraphs 1.1, 1.2, 1.3 and/or 1.4
     of Part 1 of this Plan. Any nonstandard Plan provision that does not comply with these requirements is
     ineffective. A nonstandard Plan provision means any Plan provision not otherwise included in this mandatory
     Chapter 13 Plan form, or any Plan provision deviating from this form.

     The nonstandard Plan provisions seeking modification of liens and security interests address only those
     liens and security interests known to Debtor, and known to be subject to avoidance, and all rights are
     reserved as to any matters not currently known to Debtor.

             A. Debtor’s Intent to File Separate Motion to Value Property Subject to Creditor’s Lien or Avoid Creditor’s Lien
              [11 U.S.C. § 506(a) and (d)]. Debtor will file motion(s) to value real or personal property of the bankruptcy
              estate and/or to avoid a lien pursuant to 11 U.S.C § 506(a) and (d), as specified in Attachment A.
             B. Debtor’s Intent to File Separate Motion to Avoid Creditor’s Judicial Lien or Nonpossessory, Nonpurchase
              Security Interest [11 U.S.C. § 522(f)]. Debtor will file a Motion to avoid a judicial lien or nonpossessory,
              nonpurchase-money security interest, on real or personal property of the bankruptcy estate listed below
              pursuant to 11 U.S.C § 522(f). If the court enters an order avoiding a lien under 11 U.S.C. § 522(f), the Chapter
              13 Trustee will not pay any claim filed based on that lien as a secured claim.

Name of Creditor Lienholder/Servicer:

Description of lien and collateral (e.g., 2nd lien on 123 Main St.):


Name of Creditor Lienholder/Servicer:

Description of lien and collateral (e.g., 2nd lien on 123 Main St.):


Name of Creditor Lienholder/Servicer:

Description of lien and collateral (e.g., 2nd lien on 123 Main St.):



   See attachment for any additional liens and security interests to be avoided by separate 11 U.S.C. § 522(f) motion.

        C. Debtor’s Request in this Plan to Modify Creditor’s Secured Claim and Lien. Debtor proposes to modify the
        following secured claims and liens in this Plan without a separate motion or adversary proceeding - this Plan will
        serve as the motion to value the collateral and/or avoid the liens as proposed below. To use this option, Debtor
        must serve this Plan, LBR Form F 3015-1.02.NOTICE.341.LIEN.CONFRM and all related exhibits as
        instructed in that form. Note: Not all Judges will grant motions to value and/or avoid liens through this
        Plan. Please consult the specific Judge’s Instructions/Procedures on the court’s website for more
        information.



             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 12                                  F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-10936-ES
              8:19-bk-14950-ES                         Doc 84
                                                           38 Filed 03/18/21
                                                                    04/27/20 Entered 03/18/21
                                                                                      04/27/20 09:20:19
                                                                                               13:06:26                                                   Desc
                                                      Main
                                                       MainDocument
                                                            Document Page
                                                                        Page105
                                                                             13 of 121
                                                                                   15


                           DEBTOR'S REQUEST TO MODIFY CREDITOR'S SECURED CLAIM AND LIEN

       TO CREDITOR LIENHOLDER/SERVICER


                      Real property collateral (street address and/or legal description or document recording number,
                      including county of recording):

                      (attach page with legal description of property or document recording number as appropriate).

                      Other collateral (add description such as judgment date, date and place of lien recording, book and
                      page number):


                      11 U.S.C. § 522(f) – Debtor seeks avoidance of your lien(s) on the above described collateral effective
                      immediately upon issuance of the order confirming this Plan.

                      11 U.S.C. § 506(a) and (d) – Debtor seeks avoidance of your lien(s) on the above described collateral
                      that will be effective upon the earliest to occur of either payment of the underlying debt determined
                      under nonbankruptcy law or one of the following:



                      (1) discharge under 11 U.S.C. § 1328, or

                      (2) Upon completion of all Plan payments.

     Value of collateral: ........................................................................................................................... $
     Liens reducing equity (to which subject lien can attach): $                                              +$              +$              = .. ($            )
     Exemption (only applicable for lien avoidance under 11 U.S.C. § 522(f)):....................................... ($                                          )

     Wherefore, Debtor requests that this court issue an order granting the foregoing property valuation
     and/or lien avoidance of the above-listed creditor on the above-described collateral in the form
     Attachment B, C and/or D to this Plan, as applicable. (Debtor must use and attach a separate Attachment
     B, C and/or D which are also mandatory court forms for modification of each secured claim and lien.)

     Amount of remaining secured claim (negative results should be listed as $-0): ............................. $

     Note: See other parts of this Plan for the proposed treatment of any remaining secured claim (generally Class 3).


   See attachment(s) for additional request(s) to modify secured claims and liens by this Plan.

     D. Other Non-Standard Plan Provisions (use attachment, if necessary):

     The basis of the step ups are as follows:
     1) starting in Month 5 (5/25/2020) wife's net income will be contributed into the plan (post-petition
        employment) for a $5,800 step.
     2) starting in month 19 (7/25/2021), when debtor no longer has the child education expenses an additional
        $3,750 will be contributed to the plan.
     3) starting in month 37 (1/25/2023), once debtor's spouse starts collection SSI, those funds will be
        contributed into the plan for a final $2,808 step.

V. REVESTING OF PROPERTY

         Property of the bankruptcy estate will not revest in Debtor until a discharge is granted or the case is dismissed or

             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 13                                  F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-10936-ES
              8:19-bk-14950-ES                Doc 84
                                                  38 Filed 03/18/21
                                                           04/27/20 Entered 03/18/21
                                                                             04/27/20 09:20:19
                                                                                      13:06:26                              Desc
                                             Main
                                              MainDocument
                                                   Document Page
                                                               Page106
                                                                    14 of 121
                                                                          15

         closed without discharge. Revesting will be subject to all liens and encumbrances in existence when the case was
         filed, except those liens avoided by court order or extinguished by operation of law. In the event the case is
         converted to a case under Chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate will vest in
         accordance with applicable law. After confirmation of this Plan, the Chapter 13 Trustee will not have any further
         authority or fiduciary duty regarding use, sale, or refinance of property of the estate except to respond to any
         motion for proposed use, sale, or refinance as required by the LBRs. Prior to any discharge or dismissal, Debtor
         must seek approval of the court to purchase, sell, or refinance real property.

By filing this document, the Attorney for Debtor, or Debtor if not represented by an attorney, also certify(ies) that
the wording and order of the provisions in this Plan are identical to those contained in the Central District of
California Chapter 13 Plan other than any nonstandard Plan provisions included in Section IV.



Date:        April 27, 2020                                                  /s/Christopher J. Langley
                                                                             Christopher J. Langley 258851
                                                                             Attorney for Debtor


                                                                             /s/Lonnie Tee*
                                                                             Lonnie M Tee
                                                                             Debtor 1

                                                                             *Consented to by debtor will file wet signature once
                                                                             Debtor can come into office.
                                                                             Debtor 2




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 14                                  F3015-1.01.CHAPTER13.PLAN
         Case 8:20-bk-10936-ES
              8:19-bk-14950-ES                Doc 84
                                                  38 Filed 03/18/21
                                                           04/27/20 Entered 03/18/21
                                                                             04/27/20 09:20:19
                                                                                      13:06:26                              Desc
                                             Main
                                              MainDocument
                                                   Document Page
                                                               Page107
                                                                    15 of 121
                                                                          15

                              ATTACHMENT A to Chapter 13 Plan/Confirmation Order
                               (11 U.S.C. §§ 506: valuation/lien avoidance by separate motion(s))

   None. If "None" is checked, the rest of this Attachment A need non be completed.


1. Creditor Lienholder/Servicer:
      Subject Lien (e.g., 2nd Lien on 123 Main
      St.):


2. Creditor Lienholder/Servicer:
      Subject Lien (e.g., 3rd Lien on 123 Main St.):


3. Creditor Lienholder/Servicer:
      Subject Lien (e.g., 4th Lien on 123 Main St.):


4. Creditor Lienholder/Servicer:
      Subject Lien (e.g., 2nd Lien on 456 Broadway):


5. Creditor Lienholder/Servicer:
      Subject Lien (e.g., 3rd Lien on 456 Broadway):


6. Creditor Lienholder/Servicer:
      Subject Lien (e.g., 4th Lien on 456 Broadway):


7. Creditor Lienholder/Servicer:
      Subject Lien (e.g., 2nd Lien on 789 Crest Ave.):


8. Creditor Lienholder/Servicer:
      Subject Lien (e.g., 3rd Lien on 789 Crest Ave.):


9. Creditor Lienholder/Servicer:
      Subject Lien (e.g., 4th Lien on 789 Crest Ave.):


(Attach additional pages for more liens/provisions.)

CERTIFICATION: I have prepared this attachment (including any additional pages) for use by the Chapter 13 Trustee. I
certify under penalty of perjury under the laws of the United States of America that the information provided in this
attachment is accurate to the best of my knowledge after reasonable inquiry, and I acknowledge that the Chapter 13
Trustee has no duty to verify the accuracy of that information.

Executed on (date)         April 27, 2020


Printed name: Christopher J. Langley 258851            Signature: /s/Christopher Langley
   Attorney for Debtor or     Debtor appearing without attorney


             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 15                                  F3015-1.01.CHAPTER13.PLAN
               Case 8:19-bk-14950-ES
                    8:20-bk-10936-ES                   Doc 42
                                                           84 Filed 05/19/20
                                                                    03/18/21 Entered 05/19/20
                                                                                       03/18/21 16:26:31
                                                                                                09:20:19                                    Desc
                                                      Main
                                                        Main
                                                           Document
                                                             Document Page
                                                                         Page108
                                                                               1 of 121
                                                                                    4

     Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
     Numbers, State Bar Number & Email Address

     Amrane Cohen
     Chapter 13 Standing Trustee                                                                             FILED & ENTERED
     770 The City Drive South
     Suite 3700
     Orange, CA 92868
                                                                                                                     MAY 19 2020

                                                                                                               CLERK U.S. BANKRUPTCY COURT
                                                                                                               Central District of California
                                                                                                               BY duarte     DEPUTY CLERK


     Chapter 13 Trustee

                                               UNITED STATES BANKRUPTCY COURT
                                       CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

     In re:                                                                       CASE NUMBER: 8:19-bk-14950-ES

     Lonnie M Tee,                                                                CHAPTER 13


                                                                                     ORDER CONFIRMING CHAPTER 13 PLAN

                                                                                  DATE: 4/28/20
                                                                                  TIME: 1:30 p.m.
                                                                                  COURTROOM: 5A
                                                                                  ADDRESS: 411 W. 4th St., Santa Ana, CA

                                                                  Debtor(s).

This order pertains to the (specify original or version of amended plan) 2nd Amended Chapter 13 Plan (Plan) filed
on (date) 4/27/2020, docket number 38.

The Plan was served on the creditors pursuant to FRBP 3015. Debtor* appeared and was examined at a meeting of
creditors conducted pursuant to 11 U.S.C. § 341(a). The court, finding that the Plan with any modification made at the
confirmation hearing meets the requirements of 11 U.S.C. §§ 1322 and 1325, orders as follows:

The Plan is confirmed, with the following provisions:

I.     PLAN PAYMENTS AND LENGTH OF PLAN

       A. Debtor’s Monthly Plan payments will commence on 1/25/2020 and continue on that day of the month for 60
          months. These payments shall be:
                         Payments by Debtor of $4,350.00 per month for months 1 through 4.
                         Payments by Debtor of $10,321.00 per month for months 5 through 18.
                         Payments by Debtor of $14,071.00 per month for months 19 through 36.
              ☒          Continuation of payment schedule attached.
       For a total plan length of 60 months totaling $820,268.00(the Plan base amount), plus tax refunds if
       required.
                     “Bankruptcy Code” and “11 U.S.C.” refer to the United States Bankruptcy Code, Title 11 of the United States Code.
         “FRBP” refers to the Federal Rules of Bankruptcy Procedure. “LBR” and “LBRs” refer to the Local Bankruptcy Rule(s) of this court.
                                   * The term “Debtor” refers to both debtor spouses in a joint bankruptcy case.

              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

April 2019                                                                  Page 1                      F 3015-1.03.ORDER.CNFRM.CH13.PLAN
             Case 8:20-bk-10936-ES
                  8:19-bk-14950-ES                Doc 84
                                                      42 Filed 03/18/21
                                                               05/19/20 Entered 03/18/21
                                                                                  05/19/20 09:20:19
                                                                                           16:26:31                                    Desc
                                                 Main
                                                   Main
                                                      Document
                                                        Document Page
                                                                    Page109
                                                                          2 of 121
                                                                               4


    B.   ☒     This is a Fixed Percentage Plan. Claims in Classes 1 through 4 and 7 will be paid pursuant to the Order of
               Payments of Claims set forth below. After these payments are completed, nonpriority unsecured claims that
               are not separately classified (Class 5) will be paid pro rata 0% of the total amount of these allowed claims.

    C.   ☐     This is a Residual Plan. After payments required to be made to all other creditors provided for in this Plan,
               this is estimated to pay a total of $_________ and ______% to claims in Class 5.

    D. Income Tax Refunds

         All Debtors will provide to the Chapter 13 Trustee a copy of each income tax return filed during the Plan term
         within 14 days of filing the return.
               ☒    During the Plan term, Debtor must turn over to the Chapter 13 Trustee all tax refunds in excess of
                    $500.00 (combined federal and state) per year.
               ☐    This is a 100% Plan. Unless the Plan is modified to a lower percentage, Debtor may retain tax refunds.
II. ORDER OF PAYMENT OF CLAIMS

    Unless modified by Part III.E of this Order, the Chapter 13 Trustee must make payments on claims as set forth in Section
    II.A of the Plan.

III. OTHER PROVISIONS

    A.   ☐     Lien Avoidance
               ☐    1. The Plan provides (in Section IV.A.) that Debtor will request the court to value property or avoid liens
                       of creditors under 11 U.S.C. § 506 by separate motion(s). This court has issued order(s) on such
                       motion(s). The affected liens are identified in Attachment A. Unless otherwise ordered by this court,
                       the effective date on which such liens will be avoided is the date of completion of all Plan payments.
               ☐    2.   The Plan utilizes Section IV.C to modify secured claims and liens without a separate motion and
                         serves as the motion to value the real or personal property and avoid liens and security interests of
                         creditors. See Attachment B for valuation and avoidance of liens under 11 U.S.C § 506.

               ☐    3. The Plan utilizes Section IV.C to avoid judicial liens or nonpossessory, nonpurchase-money security
                       interests of creditors on real or personal property under 11 U.S.C § 522(f).

                         ☐    See Attachment C for avoidance of real property judicial liens.

                         ☐    See Attachment D for avoidance of judicial liens and nonpossessory, nonpurchase-money
                              security interests of creditors on personal property.
    B.   ☐     Surrender of Collateral and Automatic Stay Termination

         The following collateral is surrendered to secured creditors and the automatic stay provisions of
         11 U.S.C. § 362(a) are terminated as to the collateral only, and the co-debtor stay under 11 U.S.C. §1301 is
         terminated in all respects, upon entry of this order.

                                           COLLATERAL                                                   SECURED CREDITOR

               a.

               b.

               c.




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

April 2019                                                             Page 2                      F 3015-1.03.ORDER.CNFRM.CH13.PLAN
             Case 8:20-bk-10936-ES
                  8:19-bk-14950-ES                Doc 84
                                                      42 Filed 03/18/21
                                                               05/19/20 Entered 03/18/21
                                                                                  05/19/20 09:20:19
                                                                                           16:26:31                                    Desc
                                                 Main
                                                   Main
                                                      Document
                                                        Document Page
                                                                    Page110
                                                                          3 of 121
                                                                               4

    C. Attorney’s Fees

         1.    ☒    Attorney for Debtor is employed under the Rights and Responsibility Agreement (RARA) and is awarded
                    Base Fees of $6,000.00. Having received $1,000.00, Attorney for Debtor is entitled to a payment of
                    $5,000.00 from the bankruptcy estate on account of such Base Fees.

         2.    ☐    Attorney for Debtor is employed on an hourly fee contract. All fee awards shall be by separate order.

    D. The Chapter 13 Trustee is authorized to make payment to creditors holding allowed secured claims based on the
       Plan. However, the amounts listed on a proof of claim for an allowed secured claim control over any contrary
       amounts listed in the Plan as to the current installment payment and arrearage unless otherwise ordered by the
       court. Also, any determination in the Plan or by separate motion made under FRBP 3012 about the amount of a
       secured claim is binding on the creditor holding the claim, even if the holder files a contrary proof of claim, regardless
       of whether an objection to claim has been filed. If relief from the automatic stay is ordered as to a secured creditor
       on certain collateral, then all payments under the Plan to the secured creditor as to that collateral will cease.

    E.   ☒     The following modifications to the Plan have been agreed to by the Chapter 13 Trustee, and/or a creditor if
               applicable, and Debtor, or have been ordered by the court at the Plan confirmation hearing:

              • Debtor's counsel and Debtor interlineate to the following modifications of the plan:
              • Creditor Wells Fargo Bank's mortgate arrears of $798.67 are to be paid $798.67 per month for the duration
         of the plan until paid in full.


    F. Revesting Property

         Property of the bankruptcy estate will revest in Debtor after a discharge is granted or, if the case is dismissed or
         closed without a discharge, in accordance with 11 U.S.C. § 349 and any order of the court. Revesting will be
         subject to all liens and encumbrances in existence when the case was filed, except those liens avoided by court
         order or extinguished by operation of law. In the event the case is converted to a case under Chapter 7, 11, or 12
         of the Bankruptcy Code, the property of the estate will vest in accordance with applicable law. After confirmation
         of this Plan, the Chapter 13 Trustee will have no further authority or fiduciary duty regarding use, sale, or
         refinance of property of the estate except to respond to any motion for proposed use, sale, or refinance as
         required by the LBRs. Before any discharge or dismissal, Debtor must seek approval of the court to purchase,
         sell, or refinance real property.

     G. Debtor must not incur debt greater than $1,000 without prior court approval unless the debt is incurred in the
        ordinary course of business pursuant to 11 U.S.C. §1304(b) or for medical emergencies.

                                                                          ###




                 Date: May 19, 2020




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

April 2019                                                             Page 3                      F 3015-1.03.ORDER.CNFRM.CH13.PLAN
             Case 8:20-bk-10936-ES
                  8:19-bk-14950-ES                Doc 84
                                                      42 Filed 03/18/21
                                                               05/19/20 Entered 03/18/21
                                                                                  05/19/20 09:20:19
                                                                                           16:26:31                                    Desc
                                                 Main
                                                   Main
                                                      Document
                                                        Document Page
                                                                    Page111
                                                                          4 of 121
                                                                               4


Continuation of payment schedule

Payments by Debtor of $16,879.00 per month for months 37 through 60.




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

April 2019                                                             Page 4                      F 3015-1.03.ORDER.CNFRM.CH13.PLAN
          Case 8:20-bk-10936-ES
               8:19-bk-14950-ES                         Doc 84
                                                            70 Filed 03/18/21
                                                                     12/16/20 Entered 03/18/21
                                                                                        12/16/20 09:20:19
                                                                                                 11:56:59                                                 Desc
                                                       Main
                                                         Main
                                                            Document
                                                              Document Page
                                                                          Page112
                                                                                1 of 121
                                                                                     5



Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. & Email               FOR COURT USE ONLY
Address

Christopher J. Langley 258851
4158 14th St.
Riverside, CA 92501
951-383-3388 Fax: 877-483-4434
State Bar Number: 258851 CA
chris@slclawoffice.com




     Individual appearing without attorney
     Attorney for: Debtor


                                                         UNITED STATES BANKRUPTCY COURT
                                                          CENTRAL DISTRICT OF CALIFORNIA

In re:
                                                                                           CASE NO.: 8:19-bk-14950-ES
           Lonnie M Tee
                                                                                           CHAPTER: 13


                                                                                                    NOTICE OF MOTION UNDER LBR 3015-1(n)
                                                                                                     AND (w) TO MODIFY PLAN OR SUSPEND
                                                                                                               PLAN PAYMENTS


                                                                                                  [No hearing required unless requested under LBR 3015-1(w)]
                                                                           Debtor(s).


1.         NOTICE IS GIVEN that the Debtor in the above-captioned case will move this court for an order granting the relief
           sought in the attached motion. The motion is based upon the grounds set forth in the motion. The motion is made
           pursuant to LBR 3015-1(n) and (w), which provide that this motion may be granted without a hearing.
2.         Deadline for Opposition Papers and Request for a Hearing: Any party objecting to the attached motion must
           file with the court and serve on the Debtor and the chapter 13 trustee a written objection and request for a hearing
           on the motion. If you fail to file a written objection within 21 days of the date of service of this notice, plus 3
           additional days if you were served by mail or pursuant to F.R.Civ.P. 5(b)(2)(D) or (F), the court may treat such
           failure as a waiver of your right to oppose the motion and may grant the motion.

Date:        December 16, 2020
                                                                                     /s/ Christopher J. Langley
                                                                                     Signature of Debtor or attorney for Debtor
                                                                                     Christopher J. Langley 258851
                                                                                     Printed name of Debtor or attorney for Debtor



                            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

         December 2016                                                           Page 1                              F 3015-1.05.NOTICE.MODIFY.SUSPEND
         Case 8:20-bk-10936-ES
              8:19-bk-14950-ES                             Doc 84
                                                               70 Filed 03/18/21
                                                                        12/16/20 Entered 03/18/21
                                                                                           12/16/20 09:20:19
                                                                                                    11:56:59                                      Desc
                                                          Main
                                                            Main
                                                               Document
                                                                 Document Page
                                                                             Page113
                                                                                   2 of 121
                                                                                        5

 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. & Email address                FOR COURT USE ONLY
 Christopher J. Langley 258851
 Shioda Langley & Chang LLP
 4158 14th St.
 Riverside, CA 92501
 951-383-3388 Fax: 877-483-4434
 California State Bar Number: 258851 CA
 chris@langleylegal.com




      Individual appearing without attorney
      Attorney for: Debtor


                                                            UNITED STATES BANKRUPTCY COURT
                                                             CENTRAL DISTRICT OF CALIFORNIA

 In re
         Lonnie M Tee                                                                                CASE NO.: 8:19-bk-14950-ES
                                                                                        Debtor(s).   CHAPTER 13




                                                                                                      MOTION UNDER LBR 3015-1(n) AND (w)
                                                                                                      TO MODIFY PLAN OR SUSPEND PLAN
                                                                                                                 PAYMENTS

                                                                                                                          [No Hearing Required]



1.   The Debtor hereby moves this court to modify the confirmed Chapter 13 Plan or suspend plan payments, as set forth in detail
     below.

2.   The purpose of this motion is to (check all that apply):
         Cure the delinquency.
         Address the expiration of the plan.
         Cure the infeasibility of the plan.
         Modify the amount of the plan payment, the length of the plan and/or the percentage to be paid to unsecured creditors
         because of a change in financial circumstances.

3.   Terms of original confirmed Chapter 13 plan:
     The Order Confirming Plan was entered on 5/19/2020 .
     Plan payment amount(s): $ 4,350-$16,879 per month.
     Length of plan: 60 months.
     Percentage paid to Class 5 general unsecured creditors: 0 %.

4.   There have been    0   previous modification or suspension orders.
     Plan payments have been suspended for 0 months and/or the plan has been extended for 0 months.


              This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                                             Page 1           F 3015-1.05.MOTION.MODIFY.SUSPEND
Case 8:20-bk-10936-ES
     8:19-bk-14950-ES    Doc 84
                             70 Filed 03/18/21
                                      12/16/20 Entered 03/18/21
                                                         12/16/20 09:20:19
                                                                  11:56:59   Desc
                        Main
                          Main
                             Document
                               Document Page
                                           Page114
                                                 3 of 121
                                                      5
            Case 8:20-bk-10936-ES
                 8:19-bk-14950-ES                  Doc 84
                                                       73 Filed 03/18/21
                                                                01/04/21 Entered 03/18/21
                                                                                   01/04/21 09:20:19
                                                                                            13:04:56                                    Desc
                                                  Main
                                                    Main
                                                       Document
                                                         Document Page
                                                                     Page115
                                                                           1 of 121
                                                                                4


 0

                                                                                              FOR COURT USE ONLY
 Amrane Cohen, Chapter 13 Trustee
 Brian D. Wirsching (SBN 189491)
 770 The City Drive South, Suite 3700
 Orange, CA 92868
 Phone: (714) 621-0200 Fax (714) 621-0277
 Email: efile@ch13ac.com




 Chapter 13 Trustee

                                            UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

 In re:                                                                                       CASE NUMBER 8:19-bk-14950-ES

      Lonnie M Tee                                                                            CHAPTER 13




                                                                                              TRUSTEE’S COMMENTS ON OR OBJECTION
                                                                               Debtor(s).




                                                                                                               [No Hearing Required]



TRUSTEE’S COMMENTS ON OR OBJECTION TO:
☒         DEBTOR’S MOTION TO MODIFY PLAN OR SUSPEND PLAN PAYMENTS

☐         DEBTOR’S MOTION FOR AUTHORITY TO INCUR DEBT

☐         DEBTOR’S MOTION FOR AUTHORITY TO REFINANCE REAL PROPERTY

☐         DEBTOR’S MOTION FOR AUTHORITY TO SELL REAL PROPERTY

☐         OTHER:

The undersigned Chapter 13 Trustee, having reviewed Debtor’s Motion filed on 12/16/2020 as docket entry number 70,
recommends:

☐         APPROVAL

          ☐ See attached sheet.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

 December 2012                                                           Page 1
                                                                                         F 3015-1.13.TRUSTEE.COMMENT.GENRL
        Case 8:20-bk-10936-ES
             8:19-bk-14950-ES                  Doc 84
                                                   73 Filed 03/18/21
                                                            01/04/21 Entered 03/18/21
                                                                               01/04/21 09:20:19
                                                                                        13:04:56                                    Desc
                                              Main
                                                Main
                                                   Document
                                                     Document Page
                                                                 Page116
                                                                       2 of 121
                                                                            4



☒     APPROVAL on the following conditions:
       By the motion, Debtor seeks to suspend three plan payments, modify the plan payment amounts, and extend the
plan term from 60 to 65 months. The Trustee notes that as Debtor’s plan was confirmed May 19, 2020, Debtor is not
eligible to extend the plan term beyond 60 months. 11 U.S.C. § 1329(d). The proposed stream of payments over the 60-
month plan term would not pay the plan balance by month 60. Accordingly, the Trustee could recommend modification on
the following alternate terms:
       1.       Suspend seven (07) plan payments for the period of June 2020 (month 06) to December 2020 (month 12);
       2.       Plan payments to resume January 2021 (month 13) at the amount of $10,375.00;
       3.       Plan payment to increase to $14,525.00 effective July 2021 (month 19);
       4.       Plan payment to increase to $19,862.00 effective January 2023 and remaining at this amount until the end
of the plan term, which is to remain at 60 months;
       5.       Net 2019 income tax refunds due into the plan of $1,742 is waived. However, 2020 net tax refunds over
$500 and any such refunds for subsequent years must be paid into the plan while the plan is pending;
       6.       Base amount of the plan modified to $828,109.00;
       7.       Distribution to Class 5 general unsecured creditors to remain a fixed percentage at 0%;
       8.       The Trustee reserves all rights regarding provision of tax returns, tender of refunds, increases in the base,
and materiality for plan default;
       9.       The Trustee reserves all rights to revisit the modification of the plan in the event the abatement of the
COVID-19 emergency; and
       10.      All other plan provisions to remain unchanged.
       If Movant agrees with the attached conditions and no objection is filed by other parties, Movant is to file a
declaration re non-receipt of objection or request for hearing to the motion under LBR 9013-1(o)(3) and lodge an
electronic order approving the motion consistent with the foregoing conditions. If Movant disagrees with the conditions or
a party files an objection to the motion, then Movant may either file a voluntary dismissal of the motion or set the motion
for hearing under the applicable Local Bankruptcy Rules, using the Court’s self-calendaring procedure, and serve notice
of the hearing as appropriate.


      ☐ See attached sheet.

☐     DISAPPROVAL for the following reasons:


      ☐ See attached sheet.

☐     NO POSITION TAKEN BY THE CHAPTER 13 TRUSTEE


☐     SET FOR HEARING



Dated: 1/4/2021__                                                   /s/ Brian Wirsching
                                                                    Attorney for Amrane Cohen, Chapter 13 Trustee




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

 December 2012                                                       Page 2
                                                                                     F 3015-1.13.TRUSTEE.COMMENT.GENRL
           Case 8:19-bk-14950-ES
                8:20-bk-10936-ES                  Doc 75
                                                      84 Filed 01/13/21
                                                               03/18/21 Entered 01/13/21
                                                                                  03/18/21 15:21:57
                                                                                           09:20:19                                    Desc
                                                 Main
                                                   Main
                                                      Document
                                                        Document Page
                                                                    Page117
                                                                          1 of 121
                                                                               2

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Christopher J. Langley (SBN 258851)
 Shioda Langley and Chang LLP                                                                            FILED & ENTERED
 4158 Fourteenth Street
 Riverside, CA 92501
 T: (951) 383-3388                                                                                               JAN 13 2021
 F: (951) 483-4434
                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
                                                                                                           BY duarte     DEPUTY CLERK




     Debtor appearing without attorney
     Attorney for: Debtor
     Chapter 13 trustee

                                           UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
 In re
                                                                             CASE NO.: 8:19-14950-ES
                                                                             CHAPTER: 13

 Lonnie M Tee                                                                ORDER ON:
                                                                                 DEBTOR’S MOTION TO MODIFY PLAN OR
                                                                                 SUSPEND PLAN PAYMENTS
                                                                                 DEBTOR’S MOTION FOR AUTHORITY TO
                                                                                 REFINANCE REAL PROPERTY
                                                                                 DEBTOR’S MOTION FOR AUTHORITY TO
                                                                                 SELL REAL PROPERTY
                                                                                 DEBTOR’S MOTION FOR AUTHORITY TO
                                                                                 ENTER INTO LOAN MODIFICATION
                                                                                 OTHER:


                                                                                  No hearing held
                                                                                  Hearing held
                                                                             DATE:
                                                                             TIME:
                                                                             COURTROOM:
                                                                             PLACE:


                                                              Debtor(s).

Based on Debtor’s motion filed on (date) 12/16/2020 as docket entry number 70 and the recommendation of the chapter
13 trustee, it is ordered that Debtor’s motion is:

         Granted                   Denied


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 1                              F 3015-1.14.ORDER.CH13.GENRL
        Case 8:20-bk-10936-ES
             8:19-bk-14950-ES                  Doc 84
                                                   75 Filed 03/18/21
                                                            01/13/21 Entered 03/18/21
                                                                               01/13/21 09:20:19
                                                                                        15:21:57                                    Desc
                                              Main
                                                Main
                                                   Document
                                                     Document Page
                                                                 Page118
                                                                       2 of 121
                                                                            2

      Granted on the terms set forth in the chapter 13 trustee’s comments on or objection to Debtor’s motion.

      Granted on the following conditions:

      Set for hearing on (date)                       at (time)               .


                                                                       ###




                Date: January 13, 2021




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                        Page 2                              F 3015-1.14.ORDER.CH13.GENRL
            Case 8:20-bk-10936-ES                 Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19                                      Desc
                                                 Main Document    Page 119 of 121



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
505 N Tustin Ave, Ste 105, Santa Ana, CA 92705


A true and correct copy of the foregoing document entitled (specify):
SECOND AMENDED SUBCHAPTER V CHAPTER 11 PLAN OF REORGANIZATION DATED JANUARY 25, 2021
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) 18
March 2021. I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 18 March 2021 I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 18 March 2021. I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


  18 March 2021                        Michael Jones                                             /s/ Michael Jones
  Date                            Printed Name                                                   Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                                                                   Bates: 0092
Case 8:20-bk-10936-ES    Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19   Desc
                        Main Document    Page 120 of 121



ECF Service List

     Michael J Hauser michael.hauser@usdoj.gov
     Michael Jones mike@mjonesoc.com, 2651971420@filings.docketbird.com
     Mark M Sharf (TR) mark@sharflaw.com,
      C188@ecfcbis.com;sharf1000@gmail.com
     Najah J Shariff najah.shariff@usdoj.gov, USACAC.criminal@usdoj.gov
     United States Trustee (SA) ustpregion16.sa.ecf@usdoj.go
                Case 8:20-bk-10936-ES              Doc 84 Filed 03/18/21 Entered 03/18/21 09:20:19 Desc
Label Matrix for local noticing                    UnitedDocument
                                                  Main    States of AmericaPage
                                                                           on Behalf
                                                                                  121of of
                                                                                        Intern
                                                                                           121 Vantage Point Apparel Software, Inc.
0973-8                                               Attn: Najah Shariff                                  26632 Towne Centre Dr.
Case 8:20-bk-10936-ES                                300 N. Los Angeles Street                            Ste 300
Central District of California                       Room 7211                                            Foothill Ranch, CA 92610-2814
Santa Ana                                            Los Angeles, CA 90012-3342
Thu Mar 18 09:10:59 PDT 2021
Santa Ana Division                                   AP-Cityview LLC                                      AP-Cityview LLC
411 West Fourth Street, Suite 2030,                  c/o Donald G. Abbey                                  c/o Registered Ageny Donald G. Abbey
Santa Ana, CA 92701-4500                             12447 Lewis Street, Ste 203                          12447 LEWIS STREET, SUITE 203
                                                     Garden Grove, CA 92840-6601                          Garden Grove, CA 92840-6601


Employment Development Department                    FRANCHISE TAX BOARD                                  Franchise Tax Board Bankruptcy Section, MS:
Bankruptcy Group MIC 92E                             BANKRUPTCY SECTION MS A340                           P. O. Box 2952
P. O. Box 826880                                     PO BOX 2952                                          Sacramento, CA 95812-2952
Sacramento, CA 94280-0001                            SACRAMENTO CA 95812-2952


Internal Revenue Service                             Law Offices of A. Lavar Taylor                       Law Offices of A. Lavar Taylor, LLP
P.O. Box 7346                                        3 Hutton Center Dr., Suite 500                       3 Hutton Centre Drive, Suite 500
Philadelphia, PA 19101-7346                          Santa Ana, CA 92707-8711                             Santa Ana, CA 92707-8711



Lonnie Tee                                           South Coast Computers                                The Abbey Company
19 Raleigh Court                                     301 N Rampart St                                     12447 Lewis St, Ste 203
Trabuco Canyon, CA 92679-4957                        Orange, CA 92868-1854                                Garden Grove, CA 92840-6601



United States Trustee (SA)                           (p)MARK SHARF                                        Michael Jones
411 W Fourth St., Suite 7160                         6080 CENTER DRIVE SUITE 600                          M Jones & Assoicates, PC
Santa Ana, CA 92701-4500                             LOS ANGELES CA 90045-1540                            505 N Tustin Ave Ste 105
                                                                                                          Santa Ana, CA 92705-3735


Michael Jones
M. Jones & Associates
505 North Tustin Ave
Suite 105
Santa Ana, CA 92705-3735



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Mark M Sharf (TR)                                    End of Label Matrix
6080 Center Drive #600                               Mailable recipients     18
Los Angeles, CA 90045                                Bypassed recipients      0
                                                     Total                   18
